--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
VERTEX ENERGY, INC.


AND


THE PURCHASERS NAMED HEREIN




____________________________________________________________




UNIT PURCHASE AGREEMENT


____________________________________________________________








June 19, 2015
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


VERTEX ENERGY, INC.
UNIT PURCHASE AGREEMENT




This Unit Purchase Agreement (this “Agreement”) is made as of June 19, 2015 by
and between Vertex Energy, Inc., a Nevada corporation with its principal office
at 1331 Gemini Street, Suite 250, Houston, Texas 77058 (the “Company”), and
those purchasers listed on the attached Exhibit A, as such exhibit may be
amended from time to time (each a “Purchaser”, and collectively, the
“Purchasers”).
 
Recitals
 
A.           The Company has authorized the sale and issuance (the “Offering”)
of $25,000,000 of units consisting of (i) one share of Amended and
Restated Series B Convertible Preferred Stock of the Company, $0.001 par value
per share (the “Preferred Stock”) and (ii) one warrant to purchase one-half of a
share of common stock of the Company, $0.001 par value per share (the “Common
Stock”), in the form attached hereto as Exhibit B (each a “Warrant” and together
with the Preferred Stock, a “Unit”).
 
B.           Pursuant to Section 4(a)(2) of the Securities Act of 1933 (the
“Securities Act”) and Rule 506(b) promulgated thereunder, the Company desires to
sell to the Purchasers listed on the attached Exhibit A, as such exhibit may be
amended from time to time, and such Purchasers, severally and not jointly,
desire to purchase from the Company that aggregate number of Units set forth
opposite such Purchaser’s name on Exhibit A, on the terms and subject to the
conditions set forth in this Agreement.
 
Terms and Conditions
 
Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:
 
1.           Purchase of the Units.
 
1.1           Agreement to Sell and Purchase. At the Closing (as hereinafter
defined), the Company will issue and sell to each of the Purchasers, and each
Purchaser will, severally and not jointly, purchase from the Company, the number
of Units set forth opposite such Purchaser’s name on Exhibit A for an aggregate
purchase price set forth opposite such Purchaser’s name on Exhibit A (the
“Purchase Price”).  The Warrants shall be in the form attached hereto as Exhibit
B.
 
1.2           Placement Agent Fee.  The Purchasers acknowledge that the Company
intends to pay to Craig-Hallum Capital Group LLC, in its capacity as the
placement agent for the Offering (the “Placement Agent”), a fee in respect of
the sale of the Units to any Purchaser.  The Company shall indemnify and hold
harmless the Purchasers from and against all fees, commissions, or other
payments owing by the Company to the Placement Agent or any other persons from
or acting on behalf of the Company hereunder.
 
1.3           Closing; Closing Date.  The completion of the sale and purchase of
the Units (the “Closing”) shall be held at 9:00 a.m. (Central Time) as soon as
practicable following the satisfaction of the conditions set forth in Section 4
(the “Closing Date”), at the offices of The Loev Law Firm, PC, 6300 West Loop
South, Suite 280, Bellaire, Texas 77401 or at such other time and place as the
Company and Purchasers may agree.
 
1.4           Delivery of the Units.  At the Closing, subject to the terms and
conditions hereof, the Company will deliver to each Purchaser a stock
certificate or certificates and Warrant or Warrants, in such denominations and
registered in such names as such Purchaser may designate by notice to the
Company, representing the Units, dated as of the Closing Date (each a
“Certificate”), against payment of the purchase price therefor by cash in the
form of wire transfer, unless other means of payment shall have been agreed upon
by the Purchasers and the Company.
 
 
Page 1

--------------------------------------------------------------------------------

 
2.           Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser:
 
2.1           Authorization.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement has been taken.  The Company has the
requisite corporate power to enter into this Agreement and carry out and perform
its obligations under the terms of this Agreement.  At the Closing, the Company
will have the requisite corporate power to issue and sell the Units, the
Preferred Stock, the Warrants, the Common Stock issuable upon the conversion of
the Preferred Stock (the “Conversion Shares”) and the Common Stock issuable upon
exercise of the Warrants (the “Warrant Shares”, together with the Conversion
Shares, the “Underlying Shares”, and together with the Units, the Preferred
Stock and the Warrants, the “Securities”).  This Agreement and the Warrants have
been duly authorized, executed and delivered by the Company, and constitute a
valid, legal and binding obligation of the Company, enforceable in accordance
with their terms, except as rights to indemnity hereunder may be limited by
federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally and subject to general principles of equity.
 
2.2           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation of the transactions herein contemplated (which
for all purposes herein shall include issuance and exercise of the Warrants and
conversion of the Preferred Stock) will not (A) conflict with or result in a
material breach or violation of any of the terms or provisions of, or constitute
a material default under, or result in the creation or imposition of any
material lien, charge or encumbrance upon any property or assets of the Company
pursuant to any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (B) result in any violation of the provisions of the Company’s charter
or by-laws or (C) result in the violation of any law or statute or any judgment,
order, rule, regulation or decree of any court or arbitrator or federal, state,
local or foreign governmental agency or regulatory authority having jurisdiction
over the Company or any of its subsidiaries or any of their properties or assets
(each, a “Governmental Authority”) or the rules of the Principal Market.  No
consent, approval, authorization or order of, or registration or filing with any
Governmental Authority is required for the execution, delivery and performance
of this Agreement or for the consummation of the transactions contemplated
hereby, including the issuance or sale of the Securities by the Company, other
than such as have been made or obtained and that remain in full force and
effect, and except for the filing of a Form D or any filings required to be made
under state securities laws.
 
2.3           Articles of Incorporation; Bylaws.   The Company has made
available to the Purchasers true, correct and complete copies of the Articles of
Incorporation and Bylaws of the Company, as in effect on the date hereof.
 
2.4           Organization, Good Standing and Qualification.  Each of the
Company and its subsidiaries has been duly organized and is validly existing as
a corporation in good standing under the laws of its jurisdiction of
incorporation. Each of the Company and its subsidiaries has full corporate power
and authority to own its properties and conduct its business as currently being
carried on and as described in the Company SEC Documents (as defined below), and
is duly qualified to do business as a foreign corporation in good standing in
each jurisdiction in which it owns or leases real property or in which the
conduct of its business makes such qualification necessary and in which the
failure to so qualify would have a material adverse effect upon the business,
prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of the Company and its subsidiaries, taken
as a whole (“Material Adverse Effect”).
 
 
Page 2

--------------------------------------------------------------------------------

 
2.5           SEC Filings; Financial Statements.  As used herein, the “Company
SEC Documents” means all reports, schedules, forms, statements and other
documents filed or furnished, as applicable, by the Company under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, since December 31,
2013, including the exhibits thereto and documents incorporated by reference
therein. As of their respective filing dates, the Company SEC Documents complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder, and none of the Company SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein in light of the circumstances under which they were
made not misleading.  The consolidated financial statements contained in the
Company SEC Documents:  (i) complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC
applicable thereto; (ii) were prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered, except as may be indicated in the notes to such financial statements
and (in the case of unaudited statements) as permitted by Form 10-Q of the SEC,
and except that unaudited financial statements may not contain footnotes and are
subject to year-end audit adjustments; and (iii) fairly present the consolidated
financial position of the Company and its subsidiaries as of the respective
dates thereof and the consolidated results of operations cash flows and the
changes in stockholders’ equity of the Company and its subsidiaries for the
periods covered thereby.  There is no transaction, arrangement, or other
relationship between the Company (or any of its subsidiaries) and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so
disclosed.  Except as set forth in the Company SEC Documents filed prior to the
date hereof, subsequent to March 31, 2015, neither the Company nor any of its
subsidiaries has incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions, or declared or paid any
dividends or made any distribution of any kind with respect to its capital
stock; and there has not been any change in the capital stock (other than a
change in the number of outstanding shares of Common Stock due to the issuance
of equity compensation awards under the Company’s equity compensation plans or
shares upon the exercise of outstanding options or warrants or upon the
conversion of outstanding shares of convertible preferred stock), or any
material change in the short-term or long-term debt, or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock,
of the Company (other than issuances of equity compensation awards under the
Company’s equity compensation plans) or any of its subsidiaries, or any material
adverse change in the condition (financial or otherwise), business, prospects,
management, properties, operations or results of operations of the Company and
its subsidiaries, taken as a whole (“Material Adverse Change”) or any
development which could reasonably be expected to result in any Material Adverse
Change.
 
2.6           Capitalization.  The authorized capital stock of the Company
consists of (i) 750,000,000 shares of Common Stock, of which (A) 28,181,761
shares were issued and outstanding as of the date of this Agreement, and (B)
5,099,267 shares were reserved for issuance upon the exercise or conversion, as
the case may be, of outstanding options, warrants or other convertible
securities as of the date of this Agreement; and (ii) 50,000,000 shares of
preferred stock, 5,000,000 of which have been designated Series A Preferred
Stock (the “Series A Stock”) and 2,000,000 of which have been designated Series
B Preferred Stock (the “Series B Stock”).   As of the date of this Agreement,
(x) 612,943 shares of Series A Stock are issued and outstanding, (y) no shares
of Series B Stock are issued or outstanding, and (z) no shares of Series A Stock
or Series B Stock are reserved for issuance upon the exercise or conversion, as
the case may be, of outstanding options, warrants or other convertible
securities.  All of the issued and outstanding shares of capital stock of the
Company, including the outstanding shares of Common Stock and Series A Stock,
are duly authorized and validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state and foreign securities laws,
were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities that have not been waived in
writing, and the holders thereof are not subject to personal liability by reason
of being such holders.  The Securities are duly authorized and, when issued,
sold and delivered and paid for in accordance with the terms of this Agreement,
the Preferred Stock or the Warrants, as the case may be, will be duly and
validly authorized and issued, fully paid and nonassessable, free from all
taxes, liens, claims, encumbrances and charges with respect to the issue thereof
and the holders thereof will not be subject to personal liability to the Company
or its stockholders by reason of being such holders; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws or as otherwise set forth herein.  The issuance, sale and
delivery of the Units and the Underlying Shares in accordance with the terms of
this Agreement, the Preferred Stock or the Warrant, as the case may be, will not
be subject to preemptive rights of stockholders of the Company.  The Conversion
Shares have been duly reserved for issuance pursuant to the terms set forth in
the certificate of designation of the Preferred Stock (the “Certificate of
Designation”), in the form attached hereto as Exhibit C.  The Warrant Shares
have been duly reserved for issuance upon exercise of the Warrants.  All of the
issued and outstanding shares of capital stock of the Company’s subsidiaries
have been duly and validly authorized and issued and are fully paid and
nonassessable, and, except as otherwise described in the Company SEC Documents,
the Company owns of record and beneficially, free and clear of any security
interests, claims, liens, proxies, equities or other encumbrances, all of the
issued and outstanding shares of such stock.  Except as described in the Company
SEC Documents, there are no options, warrants, agreements, contracts or other
rights in existence to purchase or acquire from the Company or any subsidiaries
of the Company any shares of the capital stock of the Company or any
subsidiaries of the Company (other than issuances of equity compensation awards
under the Company’s equity compensation plans).  The description of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, set forth in the Company SEC
Documents accurately and fairly presents the information required to be shown
with respect to such plans, arrangements, options and rights.  There are no
anti-dilution or price adjustment provisions, co-sale rights, registration
rights, rights of first refusal or other similar rights contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Securities, except as disclosed in the SEC Documents.
 
 
Page 3

--------------------------------------------------------------------------------

 
2.7           Ownership of Other Entities. Other than the subsidiaries of the
Company listed in Exhibit 21.1 to the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2014 and Vertex Energy, Inc., an Oklahoma
corporation, the Company, directly or indirectly, owns no capital stock or other
equity or ownership or proprietary interest in any corporation, partnership,
association, trust or other entity.
 
2.8           Offering.  Assuming the accuracy of the representations of the
Purchasers in Section 3.3 of this Agreement, on the Closing Date and solely as
this Section 2.8 relates to the issue and sale of (i) the Warrant Shares on the
date(s) of exercise of the Warrant, and (ii) the Conversion Shares on the
date(s) of conversion of the Preferred Stock, the offer, issue and sale of the
Units and issuance of the Warrant Shares upon exercise of the Warrant (assuming
no change in applicable law prior to the date the Warrant Shares are issued) and
the Conversion Shares upon conversion of Preferred Stock, are and will be exempt
from the registration and prospectus delivery requirements of the Securities Act
and have been or will be registered or qualified (or are or will be exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws.  Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would require registration
under the Securities Act of the issuance of the Units to the Purchasers, the
issuance of the Warrant Shares upon exercise of the Warrants or the issuance of
the Conversion Shares upon the conversion of Preferred Stock.  Other than the
Company SEC Documents, the Company has not distributed and will not distribute
prior to the Closing Date any offering material in connection with the offering
and sale of the Units or Underlying Shares.  The Company has not taken any
action to sell, offer for sale or solicit offers to buy any securities of the
Company which would bring the offer, issuance or sale of the Units, the issuance
of the Warrant Shares upon exercise of the Warrants or the issuance of
Conversion Shares upon the conversion of Preferred Stock within the provisions
of Section 5 of the Securities Act, unless such offer, issuance or sale was or
shall be within the exemptions of Section 4 of the Securities Act.  The issuance
and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.
 
 
Page 4

--------------------------------------------------------------------------------

 
2.9           Litigation.  Except as set forth in the Company SEC Documents,
there is not pending or, to the knowledge of the Company, threatened or
contemplated, any action, suit or proceeding (a) to which the Company or any of
its subsidiaries is a party or (b) which has as the subject thereof any officer
or director of the Company, any employee benefit plan sponsored by the Company
or any property or assets owned or leased by the Company before or by any court
or Governmental Authority, or any arbitrator, which, individually or in the
aggregate, could reasonably be expected to result in any Material Adverse
Change, or would materially and adversely affect the ability of the Company to
perform its obligations under this Agreement or which are otherwise material in
the context of the sale of the Securities.  There are no current or, to the
knowledge of the Company, pending, legal, governmental or regulatory actions,
suits or proceedings (x) to which the Company or any of its subsidiaries is
subject or (y) which has as the subject thereof any officer or director of the
Company, any employee plan sponsored by the Company or any property or assets
owned or leased by the Company, that are required to be described in the Company
SEC Documents by the Securities Exchange Act of 1934 (the “Exchange Act”) or by
the rules and regulations thereunder and that have not been so described.
 
2.10           Compliance.  The Company and its subsidiaries hold, and are
operating in compliance in all material respects with, all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates and orders
of any Governmental Authority or self-regulatory body required for the conduct
of their business, and all such franchises, grants, authorizations, licenses,
permits, easements, consents, certifications and orders are valid and in full
force and effect; and neither the Company nor any of its subsidiaries have
received notice of any revocation or modification of any such franchise, grant,
authorization, license, permit, easement, consent, certification or order or has
reason to believe that any such franchise, grant, authorization, license,
permit, easement, consent, certification or order will not be renewed in the
ordinary course; and the Company and its subsidiaries are in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees.
 
2.11           Ownership of Assets. The Company and its subsidiaries have good
and marketable title to all property (whether real or personal) described in the
Company SEC Documents as being owned by them, in each case free and clear of all
liens, claims, security interests, other encumbrances or defects except such as
are immaterial to the Company or described in the Company SEC Documents or the
exhibits thereto.  The property held under lease by the Company and its
subsidiaries is held by them under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of the Company or any of
its subsidiaries.
 
2.12           Intellectual Property. The Company and its subsidiaries own,
possess, have a valid license to or can acquire on reasonable terms, all
Intellectual Property necessary for the conduct of the Company’s and its
subsidiaries’ business as now conducted or as described in the Company SEC
Documents to be conducted.  Furthermore, (A) to the knowledge of the Company,
there is no infringement, misappropriation or violation  by third parties of any
such Intellectual Property; (B) there is no pending or, to the knowledge of the
Company, threatened, action, suit, proceeding or claim by others challenging the
Company’s or any of its subsidiaries’ rights in or to any such Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; (C) the Intellectual Property owned by the Company and
any of its subsidiaries, and to the knowledge of the Company, the Intellectual
Property licensed to the Company and any of its subsidiaries, has not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or threatened action, suit, proceeding or claim by others challenging the
validity or scope of any such Intellectual Property, and the Company is unaware
of any facts which would form a reasonable basis for any such claim; (D) there
is no pending or threatened action, suit, proceeding or claim by others that the
Company or any of its subsidiaries infringes, misappropriates or otherwise
violates any Intellectual Property or other proprietary rights of others,
neither the Company nor any of its subsidiaries has received any written notice
of such claim and the Company is unaware of any other fact which would form a
reasonable basis for any such claim; and (E) to the Company’s knowledge, no
employee of the Company or any of its subsidiaries is in or has ever been in
violation of any term of any employment contract, patent disclosure agreement,
invention assignment agreement, non-competition agreement, non-solicitation
agreement, nondisclosure agreement or any restrictive covenant to or with a
former employer where the basis of such violation relates to such employee’s
employment with the Company nor any of its subsidiaries or actions undertaken by
the employee while employed with the Company or any of its subsidiaries, except
as such violation would not result in a Material Adverse Effect.  “Intellectual
Property” means all patents, patent applications, trade and service marks, trade
and service mark registrations, trade names, copyrights, licenses, inventions,
trade secrets, domain names, technology, know-how and other intellectual
property.
 
 
Page 5

--------------------------------------------------------------------------------

 
2.13           No Violations or Defaults. Neither the Company nor any of its
subsidiaries is in violation of its respective charter, by-laws or other
organizational documents, or in breach of or otherwise in default, and no event
has occurred which, with notice or lapse of time or both, would constitute such
a default in the performance of any material obligation, agreement or condition
contained in any bond, debenture, note, indenture, loan agreement or any other
material contract, lease or other instrument to which it is subject or by which
any of them may be bound, or to which any of the material property or assets of
the Company or any of its subsidiaries is subject.
 
2.14           Taxes. The Company and its subsidiaries have timely filed all
federal, state, local and foreign income and franchise tax returns required to
be filed and are not in default in the payment of any material taxes which were
payable pursuant to said returns or any assessments with respect thereto, other
than any which the Company or its subsidiaries is contesting in good
faith.  There is no pending dispute with any taxing authority relating to any of
such returns, and the Company has no knowledge of any liability for any tax to
be imposed upon the properties or assets of the Company for which there is not
an adequate reserve reflected in the Company’s financial statements included in
the Company SEC Documents.
 
2.15           Exchange Listing and Exchange Act Registration.  The Common Stock
is registered pursuant to Section 12(b) of the Exchange Act and is included or
approved for listing on the Nasdaq Capital Market (the “Principal Market”) and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Principal Market nor has the Company
received any notification that the Commission or the Principal Market is
contemplating terminating such registration or listing. The Company has complied
in all material respects with the applicable requirements of the Principal
Market for maintenance of inclusion of the Common Stock thereon.
 
2.16           Internal Controls.  The Company and its subsidiaries maintain a
system of internal accounting controls designed to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.  Except as disclosed in the
Company SEC Documents, the Company’s internal control over financial reporting
is effective and none of the Company, its board of directors and audit committee
is aware of any “significant deficiencies” or “material weaknesses” (each as
defined by the Public Company Accounting Oversight Board) in its internal
control over financial reporting, or any fraud, whether or not material, that
involves management or other employees of the Company and its subsidiaries who
have a significant role in the Company’s internal controls; and since the end of
the latest audited fiscal year, and except as otherwise disclosed in the SEC
Documents, there has been no change in the Company’s internal control over
financial reporting (whether or not remediated) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.  The Company’s board of directors has, subject to the
exceptions, cure periods and the phase in periods specified in the applicable
stock exchange rules (“Exchange Rules”), validly appointed an audit committee to
oversee internal accounting controls whose composition satisfies the applicable
requirements of the Exchange Rules and the Company’s board of directors and/or
the audit committee has adopted a charter that satisfies the requirements of the
Exchange Rules.
 
 
Page 6

--------------------------------------------------------------------------------

 
2.17           No Brokers. Except for any fees payable to the Placement Agent,
no broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based on arrangements made by the Company.
 
2.18           Insurance.  The Company carries, or is covered by, insurance from
insurers with appropriately rated claims paying abilities in such amounts and
covering such risks as is adequate for the conduct of its business and the value
of its properties and as is customary for companies engaged in similar
businesses in similar industries; all policies of insurance and any fidelity or
surety bonds insuring the Company or any of its subsidiaries or its business,
assets, employees, officers and directors are in full force and effect; the
Company and its subsidiaries are in compliance with the terms of such policies
and instruments in all material respects; there are no claims by the Company or
any of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; neither the Company nor any of its subsidiaries have been refused
any insurance coverage sought or applied for; and neither the Company nor any of
its subsidiaries has reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
2.19           Investment Company Act.  The Company is not and, after giving
effect to the offering and sale of the Securities, will not be an “investment
company,” as such term is defined in the Investment Company Act of 1940, as
amended.
 
2.20           Sarbanes-Oxley Act.  The Company is in compliance with all
applicable provisions of the Sarbanes-Oxley Act and the rules and regulations of
the Commission thereunder.
 
2.21           Disclosure Controls.  The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under
the Exchange Act) which are designed to provide reasonable assurance that
material information relating to the Company, including its subsidiaries, is
made known to the principal executive officer and the principal financial
officer.  The Company has utilized such controls and procedures in preparing and
evaluating the disclosures in the Company SEC Documents.
 
2.22           Anti-Bribery and Anti-Money Laundering Laws.  Each of the
Company, its subsidiaries, its affiliates and any of their respective officers,
directors, supervisors, managers, agents, or employees, has not violated, its
participation in the offering will not violate, and the Company has instituted
and maintains policies and procedures designed to ensure continued compliance
with, each of the following laws:  (a) anti-bribery laws, including but not
limited to, any applicable law, rule, or regulation of any locality, including
but not limited to any law, rule, or regulation promulgated to implement the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, including the
U.S. Foreign Corrupt Practices Act of 1977, as amended, or any other law, rule
or regulation of similar purposes and scope, (b) anti-money laundering laws,
including but not limited to, applicable federal, state, international, foreign
or other laws, regulations or government guidance regarding anti-money
laundering, including, without limitation, Title 18 US. Code section 1956 and
1957, the Patriot Act, the Bank Secrecy Act, and international anti-money
laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur, all as amended,
and any Executive order, directive, or regulation pursuant to the authority of
any of the  foregoing, or any orders or licenses issued thereunder or (c) laws
and regulations imposing U.S. economic sanctions measures, including, but not
limited to, the International Emergency Economic Powers Act, the Trading with
the Enemy Act, the United Nations Participation Act and the Syria Accountability
and Lebanese Sovereignty Act, all as amended, and any Executive Order,
directive, or regulation pursuant to the authority of any of the foregoing,
including the regulations of the United States Treasury Department set forth
under 31 CFR, Subtitle B, Chapter V, as amended, or any orders or licenses
issued thereunder.
 
 
Page 7

--------------------------------------------------------------------------------

 
2.23           OFAC.  Neither the Company nor any of its subsidiaries nor, to
the knowledge of the Company, any director, officer or employee of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury.
 
2.24           Affiliate Transactions.  To the Company’s knowledge, no
transaction has occurred between or among the Company and any of its
subsidiaries, on the one hand, and any of the Company’s officers, directors or
5% stockholders or any affiliate or affiliates of any such officer, director or
5% stockholders that is required to be described that is not so described in the
Company SEC Documents.  The Company has not, directly or indirectly, extended or
maintained credit, or arranged for the extension of credit, or renewed an
extension of credit, in the form of a personal loan to or for any of its
directors or executive officers in violation of applicable laws, including
Section 402 of the Sarbanes-Oxley Act.
 
2.25           Compliance with Environmental Laws.  Neither the Company nor any
of its subsidiaries is in violation of any statute, any rule, regulation,
decision or order of any Governmental Authority or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), owns or operates any real property contaminated with any substance that
is subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim would individually or in the aggregate, have a Material Adverse Effect;
and the Company is not aware of any pending investigation which might lead to
such a claim.  Neither the Company nor any of its subsidiaries anticipates
incurring any material capital expenditures relating to compliance with
Environmental Laws.
 
2.26           Compliance with Occupational Laws.  The Company and its
subsidiaries (A) are in compliance, in all material respects, with any and all
applicable foreign, federal, state and local laws, rules, regulations, treaties,
statutes and codes promulgated by any and all Governmental Authorities
(including pursuant to the Occupational Health and Safety Act) relating to the
protection of human health and safety in the workplace (“Occupational Laws”);
(B) have received all material permits, licenses or other approvals required of
it under applicable Occupational Laws to conduct its business as currently
conducted; and (C) are in compliance, in all material respects, with all terms
and conditions of such permit, license or approval.  No action, proceeding,
revocation proceeding, writ, injunction or claim is pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries relating to
Occupational Laws, and the Company does not have knowledge of any facts,
circumstances or developments relating to its operations or cost accounting
practices that could reasonably be expected to form the basis for or give rise
to such actions, suits, investigations or proceedings.
 
2.27           ERISA and Employee Benefits Matters.  (i) To the knowledge of the
Company, no “prohibited transaction” as defined under Section 406 of ERISA or
Section 4975 of the Code and not exempt under ERISA Section 408 and the
regulations and published interpretations thereunder has occurred with respect
to any Employee Benefit Plan.  At no time has the Company or any ERISA Affiliate
maintained, sponsored, participated in, contributed to or has or had any
liability or obligation in respect of any Employee Benefit Plan subject to Part
3 of Subtitle B of Title I of ERISA, Title IV of ERISA, or Section 412 of the
Code or any “multiemployer plan” as defined in Section 3(37) of ERISA or any
multiple employer plan for which the Company or any ERISA Affiliate has incurred
or could incur liability under Section 4063 or 4064 of ERISA.  No Employee
Benefit Plan provides or promises, or at any time provided or promised, retiree
health, life insurance, or other retiree welfare benefits except as may be
required by the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, or similar state law.  Each Employee Benefit Plan is and has been
operated in material compliance with its terms and all applicable laws,
including but not limited to ERISA and the Code and, to the knowledge of the
Company, no event has occurred (including a “reportable event” as such term is
defined in Section 4043 of ERISA) and no condition exists that would subject the
Company or any ERISA Affiliate to any material tax, fine, lien, penalty or
liability imposed by ERISA, the Code or other applicable law.  Each Employee
Benefit Plan intended to be qualified under Code Section 401(a) is so qualified
and has a favorable determination or opinion letter from the IRS upon which it
can rely, and any such determination or opinion letter remains in effect and has
not been revoked; to the knowledge of the Company, nothing has occurred since
the date of any such determination or opinion letter that is reasonably likely
to adversely affect such qualification; (ii) with respect to each Foreign
Benefit Plan, such Foreign Benefit Plan (A) if intended to qualify for special
tax treatment, meets, in all material respects, the requirements for such
treatment, and (B) if required to be funded, is funded to the extent required by
applicable law, and with respect to all other Foreign Benefit Plans, adequate
reserves therefore have been established on the accounting statements of the
applicable Company or its subsidiaries; (iii) the Company does not have any
obligations under any collective bargaining agreement with any union and no
organization efforts are underway with respect to Company employees.  As used in
this Agreement, “Code” means the Internal Revenue Code of 1986, as amended;
“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, including, without limitation, all stock purchase, stock
option, stock-based severance, employment, change-in-control, medical,
disability, fringe benefit, bonus, incentive, deferred compensation, employee
loan and all other employee benefit plans, agreements, programs, policies or
other arrangements, whether or not subject to ERISA, under which (A) any current
or former employee, director or independent contractor of the Company or any of
its subsidiaries has any present or future right to benefits and which are
contributed to, sponsored by or maintained by the Company or any of its
subsidiaries or (B) the Company or any of its subsidiaries has had or has any
present or future obligation or liability; “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended; “ERISA Affiliate” means any member of
the company’s controlled group as defined in Code Section 414(b), (c), (m) or
(o); and “Foreign Benefit Plan” means any Employee Benefit Plan established,
maintained or contributed to outside of the United States of America or which
covers any employee working or residing outside of the United States.
 
 
Page 8

--------------------------------------------------------------------------------

 
2.28           Labor Matters.  No labor problem or dispute with the employees of
the Company or any of its subsidiaries exists or is threatened or imminent, and
the Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or its subsidiaries’ principal suppliers, contractors or
customers, that could have a Material Adverse Effect.
 
2.29           Statistical Information.  Any third-party statistical and
market-related data included in the Company SEC Documents are based on or
derived from sources that the Company believes to be reliable and accurate in
all material respects.
 
2.30           Forward-looking Statements.  No forward-looking statement (within
the meaning of Section 27A of the Act and Section 21E of the Exchange Act) made
publicly available by the Company or any of its officers or directors since
January 1, 2014 has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.
 
2.31           Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income taxes) that are required to be paid in connection with
the sale and transfer of the Securities hereunder will be, or will have been,
fully paid or provided for by the Company and the Company will have complied
with all laws imposing such taxes.
 
 
Page 9

--------------------------------------------------------------------------------

 
2.32           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Securities.
 
2.33           Application of Takeover Protections; Rights Agreement.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter or the laws
of the jurisdiction of its formation which is or could become applicable to any
Purchaser as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and any
Purchaser’s ownership of the Securities.  The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.
 
2.34           No Manipulation; Disclosure of Information.  The Company has not
taken and will not take any action designed to or that might reasonably be
expected to cause or result in an unlawful manipulation of the price of the
Common Stock or the Preferred Stock to facilitate the sale or resale of the
Units.  The Company confirms that, with the exception of the proposed sale of
the Securities as contemplated herein, neither it nor any other person acting on
its behalf has provided any of the Purchasers or their agents or counsel with
any information that constitutes or might constitute material, non-public
information.  The Company understands and confirms that the Purchasers shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.  All disclosures provided to the Purchasers regarding the
Company, its business and the transactions contemplated hereby furnished by the
Company are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
2.35           Certain Acknowledgements.  Anything in this Agreement or
elsewhere herein to the contrary notwithstanding (except for Sections 3.7 and
6.11 hereof), it is understood and acknowledged by the Company that: (i) none of
the Purchasers has been asked by the Company to agree, nor has any Purchaser
agreed, to desist from purchasing or selling, long and/or short, securities of
the Company, or “derivative” securities based on securities issued by the
Company or to hold the Securities for any specified term; (ii) past or future
open market or other transactions by any Purchaser, specifically including,
without limitation, Short Sales (as defined below) or “derivative” transactions,
before or after the closing of this or future private placement transactions,
may negatively impact the market price of the Company’s publicly-traded
securities; (iii) any Purchaser, and counter-parties in “derivative”
transactions to which any such Purchaser is a party, directly or indirectly,
presently may have a “short” position in the Common Stock, and (iv) each
Purchaser shall not be deemed to have any affiliation with or control over any
arm’s length counter-party in any “derivative” transaction. The Company further
understands and acknowledges that (y) one or more Purchasers may engage in
hedging activities at various times during the period that the Securities are
outstanding, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach hereof.
 
2.36           No Additional Agreements.  Other than with respect to closing
mechanics, the Company has no other agreements or understandings (including,
without limitation, side letters) with any Purchaser or other person to purchase
Securities on terms more favorable to such person than as set forth herein.
 
2.37           No “Bad Actor” Disqualification.  The Company has exercised
reasonable care, in accordance with SEC rules and guidance, and has conducted a
factual inquiry, the nature and scope of which reflect reasonable care under the
relevant facts and circumstances, to determine whether any Covered Person (as
defined below) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act (“Disqualification
Events”). To the Company’s knowledge, after conducting such sufficiently
diligent factual inquiries, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has complied, to the extent applicable,
with any disclosure obligations under Rule 506(e) under the Securities Act.
“Covered Persons” are those persons specified in Rule 506(d)(1) under the
Securities Act, including the Company; any predecessor or affiliate of the
Company; any director, executive officer, other officer participating in the
offering, general partner or managing member of the Company; any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power; any promoter (as defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of the sale of the Units; and any person that has been or will be paid (directly
or indirectly) remuneration for solicitation of purchasers in connection with
the sale of the Units (a “Solicitor”), any general partner or managing member of
any Solicitor, and any director, executive officer or other officer
participating in the offering of any Solicitor or general partner or managing
member of any Solicitor.
 
 
Page 10

--------------------------------------------------------------------------------

 
3.           Representations and Warranties of the Purchasers.  Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company as
follows:
 
3.1           Legal Power. If the Purchaser is a corporation, limited
partnership, or limited liability company, such Purchaser is validly existing
and has all requisite corporate, partnership, or limited liability company power
and authority to invest in the Units pursuant to this Agreement. The Purchaser
has the requisite authority to enter into this Agreement and to carry out and
perform its obligations under the terms of this Agreement.  All action on the
Purchaser’s part required for the lawful execution and delivery of this
Agreement have been or will be effectively taken prior to the Closing.
 
3.2           Due Execution.  This Agreement has been duly authorized, executed
and delivered by the Purchaser, and, upon due execution and delivery by the
Company, this Agreement will be a valid and binding agreement of the Purchaser,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity.
 
3.3           Investment Representations.  In connection with the sale and
issuance of the Securities, the Purchaser, for itself and no other Purchaser,
makes the following representations:
 
(a)           Investment for Own Account.  The Purchaser is acquiring the
Securities for its own account, not as nominee or agent, and not with a view to,
or for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act, and such Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act; provided, however, that by making
the representations herein, the Purchaser does not agree to hold any of the
Units for any minimum or specific term and reserves the right to dispose of the
securities at any time in accordance with or pursuant to a registration
statement or an exemption from the registration requirements of the Securities
Act.
 
(b)           Transfer Restrictions; Legends.  The Purchaser understands that
(i) the Securities have not been registered under the Securities Act; (ii) the
Securities are being offered and sold pursuant to an exemption from
registration, based in part upon the Company’s reliance upon the statements and
representations made by the Purchasers in this Agreement, and that the
Securities may be held by the Purchaser indefinitely, and that the Purchaser
may, therefore, bear the economic risk of such investment indefinitely, unless a
subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration; (iii) each Certificate representing any of the
Preferred Stock, the Warrants and the Underlying Shares will be endorsed with
the following legend until the earlier of (1) in the case of any of the
Preferred Stock, the Warrants and the Underlying Shares, such date as the
Preferred Stock, Warrants or Underlying Shares, as the case may be, have been
registered for resale by the Purchaser or (2) the date any of the Preferred
Stock, the Warrants or the Underlying Shares, as the case may be, are eligible
for sale under Rule 144 under the Securities Act:
 
 
Page 11

--------------------------------------------------------------------------------

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
(iv) the Company will instruct any transfer agent not to register the transfer
of the Preferred Stock, Warrants or Underlying Shares (or any portion thereof)
until the applicable date set forth in clause (iii) above unless the conditions
specified in the foregoing legends are satisfied or, if the opinion of counsel
referred to above is to the further effect that such legend is not required in
order to establish compliance with any provisions of the Securities Act or this
Agreement, or other satisfactory assurances of such nature are given to the
Company.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, the
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties.  Such a pledge or transfer shall not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Purchaser transferee of the pledge.  No notice shall be required
of such pledge.  At the appropriate Purchaser’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Securities may reasonably request in connection with a pledge or transfer of
the Securities including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder.
 
Certificates evidencing the Securities shall not contain any legend (including
the legend set forth in this Section): (i) upon the effectiveness of a
registration statement (including the Registration Statement) covering the
Securities (provided that the Purchaser agrees to only sell such Securities
during such time that such registration statement is effective and not withdrawn
or suspended, and only as permitted by such registration statement), or (ii)
following a sale of such Securities pursuant to Rule 144, or (iii) while such
Securities are eligible for sale under Rule 144, if such Securities have been
held for one year or more pursuant to the requirements of Rule 144, or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the SEC).  Following such time as restrictive legends are not required to be
placed on certificates representing Securities, the Company will, no later than
three business days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Securities containing a
restrictive legend and such other documentation and representations as the
Company, its legal counsel or Transfer Agent may reasonably request to confirm
compliance with the preceding sentence as applicable (provided, however, that
neither the Company nor its legal counsel will require a legal opinion in
connection with any sale pursuant to Rule 144), deliver or cause to be delivered
to such Purchaser a certificate representing such Securities that is free from
all restrictive and other legends.  The Company shall cause its counsel to issue
a legal opinion to the Company’s transfer agent promptly after the effective
date of a registration statement covering the Securities if required by the
Company’s transfer agent to effect the removal of the legend hereunder.  The
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section.  Certificates for Securities subject to legend removal
hereunder shall be transmitted by the transfer agent of the Company to the
Purchasers by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company system.  The Company will pay all fees and expenses of
its transfer agent and the Depository Trust Company in connection with the
removal of legends pursuant to this Section 3.3(b).
 
 
Page 12

--------------------------------------------------------------------------------

 
Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 3.3(b) is predicated upon the Company’s reliance
that the Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.
 
(c)           Financial Sophistication; Due Diligence.  The Purchaser has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in connection with the
transactions contemplated in this Agreement.  Such Purchaser has, in connection
with its decision to purchase the Units, relied only upon the representations
and warranties contained herein and the information contained in the Company SEC
Documents.  Further, the Purchaser has had such opportunity to obtain additional
information and to ask questions of, and receive answers from, the Company,
concerning the terms and conditions of the investment and the business and
affairs of the Company, as the Purchaser considers necessary in order to form an
investment decision. Such Purchaser acknowledges access to the Company SEC
Documents.
 
(d)           Accredited Investor Status.  The Purchaser is an “accredited
investor” as such term is defined in Rule 501(a) of the rules and regulations
promulgated under the Securities Act.
 
(e)           Residency. The Purchaser is organized under the laws of the
jurisdiction set forth beneath such Purchaser’s name on the signature page
attached hereto, and its principal place of operations is in the state set forth
beneath such Purchaser’s name on the signature page attached hereto.
 
           (f)           General Solicitation.  The Purchaser is not purchasing
the Units as a result of any advertisement, article, notice or other
communication regarding the Units published in any newspaper, magazine or
similar media or broadcast over the television or radio or presented at any
seminar or any other general solicitation or general advertisement.  Prior to
the time that the Purchaser was first contacted by the Company or the Placement
Agent such Purchaser had a pre-existing and substantial relationship with the
Company or the Placement Agent.
 
(g)           Compliance With Registration Statement. The Purchaser agrees to
sell all Registrable Securities registered under the Registration Statement and
sold in connection therewith, in compliance with the plan of distribution set
forth in such Registration Statement and any and all applicable prospectus
delivery requirements.
 
3.4           No Investment, Tax or Legal Advice.  Each Purchaser understands
that nothing in the Company SEC Documents, this Agreement, or any other
materials presented to the Purchaser in connection with the purchase and sale of
the Units constitutes legal, tax or investment advice.  Each Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Units.
 
3.5           Additional Acknowledgement.  Each Purchaser acknowledges that it
has independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person.  Each Purchaser acknowledges that the Placement Agent has
acted solely as placement agent for the Company in connection with the Offering
of the Units by the Company, that the information and data provided to the
Purchaser in connection with the transaction contemplated hereby has not been
subjected to independent verification by the Placement Agent, and that the
Placement Agent has made no representation or warranty whatsoever with respect
to the accuracy or completeness of such information, data or other related
disclosure material.  Each Purchaser acknowledges that it has not taken any
actions that would deem the Purchasers to be members of a “group” for purposes
of Section 13(d) of the Exchange Act.
 
 
Page 13

--------------------------------------------------------------------------------

 
3.6           Limited Ownership.  The purchase of the Units issuable to each
Purchaser at the Closing will not result in such Purchaser (individually or
together with any other person or entity with whom such Purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the SEC involving the Company’s securities) acquiring, or
obtaining the right to acquire, in excess of 19.999% of the outstanding shares
of Common Stock or voting power of the Company on a post-transaction basis that
assumes that the Closing shall have occurred.  Such Purchaser does not presently
intend to, along or together with others, make a public filing with the SEC to
disclose that it has (or that it together with such other persons or entities
have) acquired, or obtained the right to acquire, as a result of the Closing
(when added to any other securities of the Company that it or they then own or
have the right to acquire), in excess of 19.999% of the outstanding shares of
Common Stock or the voting power of the Company on a post-transaction basis that
assumes that the Closing shall have occurred.
 
3.7           Short Sales and Confidentiality Prior to the Date Hereof. Other
than consummating the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any person or entity acting on behalf of or
pursuant to any understanding with such Purchaser, executed any purchases or
sales, including short sales as defined in Rule 200 of Regulation SHO under the
Exchange Act (“Short Sales”), of the securities of the Company during the period
commencing from the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other person representing the Company
setting forth the material terms of the transactions contemplated hereunder
until the date hereof (“Discussion Time”). Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the securities covered by this Agreement. Other than to other persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.
 
4.           Conditions to Closing.
 
4.1           Conditions to Obligations of Purchasers at Closing.  Each
Purchaser’s obligation to purchase the Units at the Closing is subject to the
fulfillment to that Purchaser’s reasonable satisfaction, on or prior to the
Closing, of all of the following conditions, any of which may be waived by the
Purchaser:
 
(a)           Representations and Warranties True; Performance of
Obligations.  The representations and warranties made by the Company in Section
2 shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date and the Company
shall have performed and complied with all obligations and conditions herein
required to be performed or complied with by it on or prior to the Closing and a
certificate duly executed by an officer of the Company, to the effect of the
foregoing, shall be delivered to the Purchasers.
 
 
Page 14

--------------------------------------------------------------------------------

 
(b)           Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to counsel to the Purchaser, and counsel to the Purchaser
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request. The Company shall have
delivered (or caused to have been delivered) to each Purchaser, the certificates
required by this Agreement.  The Warrant Shares shall have been duly authorized
and reserved for issuance upon exercise of the Warrants and the Conversion
Shares shall have been duly authorized and reserved for issuance upon conversion
of the Preferred Stock.
 
(c)            Qualifications, Legal Investment. All authorizations, approvals,
or permits, if any, of any governmental authority or regulatory body of the
United States or of any state that are required in connection with the lawful
sale and issuance of the Securities shall have been duly obtained and shall be
effective on and as of the Closing.  No stop order or other order enjoining the
sale of the Securities shall have been issued and no proceedings for such
purpose shall be pending or, to the knowledge of the Company, threatened by the
SEC, or any commissioner of corporations or similar officer of any state having
jurisdiction over this transaction.  At the time of the Closing, the sale and
issuance of the Securities shall be legally permitted by all laws and
regulations to which Purchasers and the Company are subject. No litigation,
statute, rule, regulation, executive order, decree, ruling or injunction will
have been enacted, entered, promulgated or endorsed by or in any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)            Execution of Agreements.  The Company shall have executed this
Agreement and have delivered this Agreement to the Purchasers.
 
(e)            Secretary’s Certificate.  The Company shall have delivered to the
Purchasers a certificate of the Secretary of the Company certifying as to (i)
the truth and accuracy of the resolutions of the board of directors relating to
the transaction contemplated hereby (a copy of which shall be included with such
certificate) and (ii) the current versions of the Company’s charter and bylaws.
 
(f)            Trading and Listing.  Trading and listing of the Common Stock on
the Principal Market shall not have been suspended by the SEC or the Principal
Market. The Company will comply with all of the requirements of the Financial
Industry Regulatory Authority, Inc. and the Principal Market with respect to the
issuance of the Securities and will list the Underlying Shares on the Principal
Market no later than the earlier of (a) the effective date of the Registration
Statement (as hereinafter defined) or (b) the Required Effective Date (as
hereinafter defined).
 
(g)            Blue Sky.  The Company shall have obtained all necessary “blue
sky” law permits and qualifications, or have the availability of exemptions
therefrom, required by any state for the offer and sale of the Securities.
 
(h)            Material Adverse Change.  Since the date of this Agreement, there
shall not have occurred any event which results in a Material Adverse Effect.
 
(i)            Opinion.  The Company shall have delivered to Purchasers the
opinion of The Loev Law Firm, PC, counsel to the Company, dated as of the
Closing Date in substantially the form attached hereto as Exhibit D.
 
(j)            Lock-Up Agreements.  The Placement Agent shall have received all
of the Lock-Up Agreements referenced in Section 5.5.
 
 
Page 15

--------------------------------------------------------------------------------

 
4.2            Conditions to Obligations of the Company.  The Company’s
obligation to issue and sell the Units at the Closing is subject to the
fulfillment to the Company’s reasonable satisfaction, on or prior to the Closing
of the following conditions, any of which may be waived by the Company:
 
(a)           Representations and Warranties True. The representations and
warranties made by the Purchasers in Section 3 shall be true and correct in all
material respects on the Closing Date with the same force and effect as if they
had been made on and as of said date.
 
(b)           Performance of Obligations.  The Purchasers shall have performed
and complied with all agreements and conditions herein required to be performed
or complied with by them on or before the Closing.  The Purchasers shall have
delivered the Purchase Price, by wire transfer, to the account designated by the
Company for such purpose.
 
(c)            Qualifications, Legal Investment.  All authorizations, approvals,
or permits, if any, of any governmental authority or regulatory body of the
United States or of any state that are required in connection with the lawful
sale and issuance of the Securities shall have been duly obtained and shall be
effective on and as of the Closing.  No stop order or other order enjoining the
sale of the Securities shall have been issued and no proceedings for such
purpose shall be pending or, to the knowledge of the Company, threatened by the
SEC, or any commissioner of corporations or similar officer of any state having
jurisdiction over this transaction.  At the time of the Closing, the sale and
issuance of the Securities shall be legally permitted by all laws and
regulations to which the Purchasers and the Company are subject.  No litigation,
statute, rule, regulation, executive order, decree, ruling or injunction will
have been enacted, entered, promulgated or endorsed by or in any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)            Execution of Agreements.  The Purchasers shall have executed this
Agreement and delivered this Agreement to the Company.
 
5.           Additional Covenants.
 
5.1           Reporting Status.  With a view to making available to the
Purchasers the benefits of certain rules and regulations of the SEC which may
permit the sale of the Securities to the public without registration, the
Company agrees to use commercially reasonable efforts to file with the SEC, in a
timely manner all reports and other documents required of the Company under the
Exchange Act.  The Company will otherwise take such further action as a
Purchaser may reasonably request, all to the extent required from time to time
to enable such Purchaser to sell the Securities without registration under the
Securities Act or any successor rule or regulation adopted by the SEC.  If, at
any time during the period commencing from the six-month anniversary of the date
hereof and ending at such time that all Registrable Securities (as defined
below) may be sold without the requirement for the Company to be in compliance
with Rule 144(c)(1) and otherwise without restriction or limitation pursuant to
Rule 144 (the “144 Sale Date”), the Company fails to satisfy the current public
information requirement of Rule 144(c) under the Securities Act, then the
Company shall, on the business day immediately following such failure and each
30th day thereafter until the 144 Sale Date, make a payment to the Purchasers as
partial liquidated damages for such failure equal to 1% of the Purchase Price
paid for the Units and Underlying Shares then owned by the Purchasers.  Payments
pursuant to this Section 5.1 will be prorated on a daily basis during each
30-day period and will be paid to the Purchasers by wire transfer or check
within five business days after the earlier of (i) the end of each 30-day period
following such failure to satisfy the current public information requirement or
(ii) the 144 Sale Date.  If the Company fails to pay any liquidated damages
pursuant to this section in full within seven days after the date payable, the
Company will pay interest thereon at a rate of 12% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the
Purchasers, accruing daily from the date such liquidated damages are due until
such amounts, plus all such interest thereon, are paid in full.
 
 
Page 16

--------------------------------------------------------------------------------

 
5.2           Listing.  So long as a Purchaser owns any of the Securities, the
Company will use commercially reasonable efforts to maintain the listing of its
Common Stock, including the Underlying Shares, on the Principal Market or an
alternative listing on the New York Stock Exchange or the NYSE MKT, or any
successor market, as applicable, and will comply in all material respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of such exchanges, as applicable.
 
5.3           Adjustments in Share Numbers and Prices.   In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or price per share shall be
amended appropriately to account for such event.
 
5.4           Non-Public Information.  The Company covenants and agrees that
neither it nor any other person acting on its behalf will provide any Purchaser
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Purchaser
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that each Purchaser
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.  Furthermore, if the Company has disclosed any
material non-public information to the Purchaser, the Purchaser has no duty to
keep such information confidential following the public announcement of this
transaction.
 
5.5           Restrictions on Future Transactions.  The Company will not, from
the date of this Agreement through the date that is 60 days after the date the
Registration Statement (as defined below) becomes effective (the “Lock-Up
Period”), (i) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock  or (ii) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise, except (1)
pursuant to this Agreement, (2) pursuant to employee stock option or equity
plans as existing on the date of this Agreement and filed as an exhibit to or
incorporated by reference in the Company SEC Documents, or (3) upon the exercise
of warrants or the conversion or exchange of convertible or exchangeable
securities outstanding as of the date of this Agreement and filed as an exhibit
to or incorporated by reference in or described or referenced in the Company SEC
Documents in accordance with the terms of such securities as of the date
hereof.  The Company agrees not to accelerate the vesting of any option or
warrant or the lapse of any repurchase right prior to the expiration of the
Lock-Up Period.  Except to the extent necessary to comply with the Company’s
obligations hereunder and the registration rights set forth in the SEC
Documents, the Company will not file any registration statement during the
Lock-up Period.  The Company has caused to be delivered to the Placement Agent
prior to the date of this Agreement a letter, in the form of Exhibit F hereto
(the “Lock-Up Agreement”), from each of the Company’s directors and
officers.  The Company will enforce the terms of each Lock-Up Agreement and
issue stop-transfer instructions to the transfer agent for the Common Stock with
respect to any transaction or contemplated transaction that would constitute a
breach of or default under the applicable Lock-Up Agreement.
 
 
Page 17

--------------------------------------------------------------------------------

 
6.           Registration Rights.
 
6.1           Registration Procedures and Expenses.
 
(a)           The Company shall prepare and file with the SEC, as promptly as
reasonably practicable following Closing, but in no event later than 30 days
following Closing, a registration statement on Form S-1 (or any successor to
Form S-1), covering the resale of the Registrable Securities (as defined below)
(the “S-1 Registration Statement”) and as soon as reasonably practicable
thereafter, but in no event later than 90 days following Closing (120 days
following Closing in the event of a “full review” of the Registration Statement
by the SEC) (the “Required Effective Date”), effect such registration and any
related qualification or compliance with respect to all Registrable Securities
held by the Purchasers.  For purposes of this Agreement, the term “Registrable
Securities” shall mean (i) the Underlying Shares and (ii) any Common Stock of
the Company issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, any
Underlying Shares, subject to reductions in the Registrable Securities pursuant
to the limitations described below in connection with a Reduction in Registrable
Securities.  In the event that Form S-1 (or any successor form) is or becomes
unavailable to register the resale of the Registrable Securities at any time
prior to the expiration of the Purchasers’ registration rights pursuant to
Section 6.1(b)(i), the Company shall prepare and file with the SEC, as promptly
as reasonably practicable following the date that Form S-1 is no longer
available to register the Registrable Securities (or unsold portion thereof) a
registration statement on any successor to Form S-1 covering the resale of the
Registrable Securities (the “Successor Registration Statement”), provided that
if any time in the future Form S-3 becomes available to the Company to register
the Registrable Securities, the Company may amend the S-1 Registration Statement
to instead be on Form S-3 (the “S-3 Registration Statement” and collectively the
S-3 Registration Statement, the Successor Registration Statement and the S-1
Registration Statement, the “Registration Statement”) and as soon as reasonably
practicable thereafter to effect registration of the Registrable Securities (or
any unsold portion thereof) and any related qualification or compliance with
respect to all Registrable Securities held by the Purchasers.  If the
Registration Statement has not been declared effective by the SEC on or before
the Required Effective Date, or if, after the Registration Statement has been
declared effective, it ceases to be effective and available for use for more
than (y) 10 consecutive trading days, or (z) an aggregate of 45 days (which need
not be consecutive) during any 12-month period, the Company shall, on the
business day immediately following the Required Effective Date and each 30th day
thereafter, make a payment to the Purchasers as partial liquidated damages for
such delay (together, the “Late Registration Payments”) equal to 1% of the
Purchase Price paid for the Units then owned by the Purchasers until the
Registration Statement is declared effective by the SEC, up to an annual maximum
of 6% of the aggregate Purchase Price.  Late Registration Payments will be
prorated on a daily basis during each 30-day period and will be paid to the
Purchasers by wire transfer or check within five business days after the earlier
of (i) the end of each 30-day period following the Required Effective Date or
(ii) the effective date of the Registration Statement.  If the Company fails to
pay any liquidated damages pursuant to this section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 12%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Purchasers, accruing daily from the date such liquidated
damages are due until such amounts, plus all such interest thereon, are paid in
full.  “Business day” means any day except Saturday, Sunday and any day that is
a federal legal holiday in the United States. Notwithstanding the obligations
set forth above, if (i) any SEC guidance; or (ii) any comments received from the
SEC, sets forth a limitation on the number of securities permitted to be
registered on behalf of the Purchaser in the Registration Statement (provided
that the Company shall not be prohibited from including the resale of other
securities on such Registration Statement), the number of Registrable Securities
to be included on such Registration Statement for the benefit of all of the
Purchasers will be reduced pro rata between the Purchasers whose securities are
included in such Registration Statement and all Conversion Shares shall be
registered prior to all Warrant Shares (a “Limitation in Registrable
Securities”).  In the case of a Limitation in Registrable Securities, the
Company shall take action to file additional registration statements at the
written request of the holders of a majority in interest of the Preferred Stock
shares after the effectiveness of the Registration Statement, subject to SEC
rules and guidance and the requirements set forth above, provided, however, that
the Company shall not be required to file more than one additional Registration
Statement in any rolling six month period.   For the sake of clarity, the
Registrable Securities required to be included in the Registration Statement
shall be the total Registrable Securities reduced by any Limitation in
Registrable Securities.
 
 
Page 18

--------------------------------------------------------------------------------

 
(b)            The Company shall use its commercially reasonable best efforts
to:
 
(i)           prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus forming part thereof (the
“Prospectus”) used in connection therewith as may be necessary or advisable to
keep the Registration Statement current and effective for the Registrable
Securities held by a Purchaser for a period ending on the earliest of (i) the
second anniversary of the Closing Date, (ii) the date on which all Registrable
Securities may be sold pursuant to Rule 144 under the Securities Act or any
successor rule (“Rule 144”) during any three-month period without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) or (iii) such time as all Registrable
Securities have been sold pursuant to a registration statement or Rule 144.  At
such time the Company is no longer required to keep the Registration Statement
current and effective for the Registrable Securities held by a Purchaser (the
“Registration Statement Termination Date”), that Purchaser will no longer accrue
any additional liquidated damages payments pursuant to Sections 6.1(a) or
6.2(c); however, the Company shall still be obligated to make all payments under
Sections 6.1(a) or 6.2(c) that were not made prior to the Registration Statement
Termination Date for that Purchaser.  The Company shall notify each Purchaser
promptly upon the Registration Statement and each post-effective amendment
thereto, being declared effective by the SEC and advise each Purchaser that the
form of Prospectus contained in the Registration Statement or post-effective
amendment thereto, as the case may be, at the time of effectiveness meets the
requirements of Section 10(a) of the Securities Act or that it intends to file a
Prospectus pursuant to Rule 424(b) under the Securities Act that meets the
requirements of Section 10(a) of the Securities Act;
 
(ii)           furnish to the Purchaser with respect to the Registrable
Securities registered under the Registration Statement such number of copies of
the Registration Statement and the Prospectus (including supplemental
prospectuses) filed with the SEC in conformance with the requirements of the
Securities Act and other such documents as the Purchaser may reasonably request,
in order to facilitate the public sale or other disposition of all or any of the
Registrable Securities by the Purchaser;
 
(iii)           make any necessary blue sky filings;
 
(iv)           pay the expenses incurred by the Company and the Purchasers in
complying with Section 6, including, all registration and filing fees, FINRA
fees, exchange listing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but
excluding attorneys’ fees of any Purchaser and any and all underwriting
discounts and selling commissions applicable to the sale of Registrable
Securities by the Purchasers);
 
(v)           advise the Purchasers, promptly after it shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any proceeding for that purpose; and it will promptly use its commercially
reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal at the earliest possible moment if such stop order should be
issued; and
 
(vi)           with a view to making available to the Purchaser the benefits of
Rule 144 and any other rule or regulation of the SEC that may at any time permit
the Purchaser to sell Registrable Securities to the public without registration,
the Company covenants and agrees to use its commercially reasonable efforts
to:  (i) make and keep public information available, as those terms are
understood and defined in Rule 144, until the earlier of (A) such date as all of
the Registrable Securities qualify to be resold immediately pursuant to Rule 144
or any other rule of similar effect during any three-month period without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) or (B) such date as all of the
Registrable Securities shall have been resold pursuant to Rule 144 (and may be
further resold without restriction); (ii) file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and under the Exchange Act; and (iii) furnish to the Purchaser upon request, as
long as the Purchaser owns any Registrable Securities, (A) a written statement
by the Company as to whether it has complied with the reporting requirements of
the Securities Act and the Exchange Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Purchaser of
any rule or regulation of the SEC that permits the selling of any such
Registrable Securities without registration.
 
 
Page 19

--------------------------------------------------------------------------------

 
(c)            The Company shall not less than three (3) business days prior to
the filing of a Registration Statement and not less than one (1) business day
prior to the filing of any related Prospectus or any amendment or supplement
thereto (except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q
and Current Reports on Form 8-K and any similar or successor reports), furnish
to the Purchaser copies of such Registration Statement, Prospectus or amendment
or supplement thereto, as proposed to be filed, which documents will be subject
to the review of such Purchaser (it being acknowledged and agreed that if a
Purchaser does not object to or comment on the aforementioned documents within
such three (3) business day or one (1) business day period, as the case may be,
then the Purchaser shall be deemed to have consented to and approved the use of
such documents).  The Company shall not file any Registration Statement or
amendment or supplement thereto in a form to which a Purchaser reasonably
objects in good faith, provided that, the Company is notified of such objection
in writing within the three (3) business day or one (1) business day period
described above, as applicable.
 
The Company understands that the Purchasers disclaim being an underwriter, but
acknowledges that a determination by the SEC that a Purchaser is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.
 
6.2      Transfer of Shares After Registration; Suspension.
 
(a)            Except in the event that Section 6.2(b) applies, the Company
shall: (i) if deemed necessary or advisable by the Company, prepare and file
from time to time with the SEC a post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or a supplement or amendment
to any document incorporated therein by reference or file any other required
document so that such Registration Statement will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
so that, as thereafter delivered to purchasers of the Registrable Securities
being sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (ii) provide the Purchasers copies of any
documents filed pursuant to Section 6.2(a)(i); and (iii) upon request, inform
each Purchaser who so requests that the Company has complied with its
obligations in Section 6.2(b)(i) (or that, if the Company has filed a
post-effective amendment to the Registration Statement which has not yet been
declared effective, the Company will notify the Purchaser to that effect, will
use its commercially reasonable best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Purchaser pursuant to Section 6.2(b)(i) when the amendment has become
effective).
 
(b)            Subject to Section 6.2(c), in the event: (i) of any request by
the SEC or any other federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose; or (iv) of any event or circumstance which necessitates the making
of any changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall promptly deliver a certificate
in writing to the Purchasers (the “Suspension Notice”) to the effect of the
foregoing and, upon receipt of such Suspension Notice, the Purchasers will
refrain from selling any Registrable Securities pursuant to the Registration
Statement (a “Suspension”) until the Purchasers are advised in writing by the
Company that the current Prospectus may be used, and have received copies from
the Company of any additional or supplemental filings that are incorporated or
deemed incorporated by reference in any such Prospectus.  Such Suspension Notice
shall not contain any material non-public information.  In the event of any
Suspension, the Company will use its best efforts to cause the use of the
Prospectus so suspended to be resumed as soon as reasonably practicable after
delivery of a Suspension Notice to the Purchasers.  In addition to and without
limiting any other remedies (including, without limitation, at law or at equity)
available to the Company and the Purchaser, the Company and the Purchasers shall
be entitled to specific performance in the event that the other party fails to
comply with the provisions of this Section 6.2(b).
 
 
Page 20

--------------------------------------------------------------------------------

 
(c)            Notwithstanding the foregoing paragraphs of this Section 6.2, the
Company shall use its commercially reasonable best efforts to ensure that (i) a
Suspension shall not exceed 10 days individually, (ii) Suspensions covering no
more than 45 days, in the aggregate, shall occur during any twelve-month period
and (iii) each Suspension shall be separated by a period of at least 30 days
from a prior Suspension (each Suspension that satisfies the foregoing criteria
being referred to herein as a “Qualifying Suspension”). In the event that there
occurs a Suspension (or part thereof) that does not constitute a Qualifying
Suspension, the Company shall pay to the Purchaser the amounts set forth in
Section 6.1(a).
 
(d)           If a Suspension is not then in effect, the Purchasers may sell
Registrable Securities under the Registration Statement, provided that they sell
such Registrable Securities during such time that the registration statement is
effective and not withdrawn or suspended and only as permitted by such
registration statement, and provided that they comply with any applicable
prospectus delivery requirements.  Upon receipt of a request therefor, the
Company will provide an adequate number of current Prospectuses to a Purchaser
and to any other parties reasonably requiring such Prospectuses.
 
(e)            The Company agrees that it shall, immediately prior to the
Registration Statement being declared effective, deliver to its transfer agent
an opinion letter of counsel, opining that at any time the Registration
Statement is effective, the transfer agent may issue, in connection with the
sale of the Registrable Securities, certificates representing such Registrable
Securities without restrictive legend, provided the Registrable Securities are
to be sold pursuant to the prospectus contained in the Registration Statement
and applicable prospectus delivery requirements.  Upon receipt of such opinion,
the Company shall cause the transfer agent to confirm that no further opinion of
counsel is required at the time of transfer in order to issue such Registrable
Securities without restrictive legend.
 
The Company shall cause its transfer agent to issue a certificate without any
restrictive legend to a purchaser of any Registrable Securities from the
Purchasers, if no Suspension is in effect at the time of sale, and (a) the sale
of such Registrable Securities is registered under the Registration Statement
(including registration pursuant to Rule 415 under the Securities Act); (b) the
holder has provided the Company with an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale or transfer of such Registrable Securities may be made
without registration under the Securities Act; or (c) such Registrable
Securities are or may be sold in compliance with Rule 144 under the Securities
Act.
 
 
Page 21

--------------------------------------------------------------------------------

 
6.3      Indemnification.  For the purpose of this Section 6.3:
 
(a)            the term “Selling Stockholder” shall mean a Purchaser, its
general partners, managing members, managers, executive officers and directors
and each person, if any, who controls that Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act;
 
(b)            the term “Registration Statement” shall include any final
Prospectus, exhibit, supplement or amendment included in or relating to, and any
document incorporated by reference in, the Registration Statement (or deemed to
be a part thereof) referred to in Section 6.1; and
 
(c)            the term “untrue statement” shall mean any untrue statement or
alleged untrue statement of a material fact, or any omission or alleged omission
to state in the Registration Statement a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(d)            The Company agrees to indemnify and hold harmless each Selling
Stockholder from and against any losses, claims, damages or liabilities to which
such Selling Stockholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or the failure of the Company to perform its obligations
hereunder or (iii) any failure by the Company to fulfill any undertaking
included in the Registration Statement, and the Company will reimburse such
Selling Stockholder for any reasonable legal expense or other actual accountable
out of pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an untrue
statement made in such Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Selling Stockholder specifically for use in preparation of the Registration
Statement or the failure of such Selling Stockholder to comply with its
covenants and agreements contained herein or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
the Selling Stockholder prior to the pertinent sale or sales by the Selling
Stockholder.
 
(e)            Each Purchaser severally (as to itself), and not jointly, agrees
to indemnify and hold harmless the Company (and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, each officer of the Company who signs the
Registration Statement and each director of the Company) from and against any
losses, claims, damages or liabilities to which the Company (or any such
officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (i) any failure by that Purchaser to comply with the covenants and
agreements contained in this Section 6 or (ii) any untrue statement of a
material fact contained in the Registration Statement if, and only if, such
untrue statement was made in reliance upon and in conformity with written
information furnished by or on behalf of that Purchaser specifically for use in
preparation of the Registration Statement, and that Purchaser will reimburse the
Company (or such officer, director or controlling person, as the case may be),
for any reasonable legal expense or other reasonable actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim.  The obligation to
indemnify shall be limited to the net amount of the proceeds received by the
Purchaser from the sale of the Registrable Securities pursuant to the
Registration Statement.
 
 
Page 22

--------------------------------------------------------------------------------

 
(f)            Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 6.3, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section
6.3.  Subject to the provisions hereinafter stated, in case any such action
shall be brought against an indemnified person, the indemnifying person shall be
entitled to participate therein, and, to the extent that it shall elect by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, shall be entitled to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified
person.  After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof (unless it has failed to assume the
defense thereof and appoint counsel reasonably satisfactory to the indemnified
party), such indemnifying person shall not be liable to such indemnified person
for any legal expenses subsequently incurred by such indemnified person in
connection with the defense thereof; provided, however, that if there exists or
shall exist a conflict of interest that would make it inappropriate, in the
reasonable opinion of counsel to the indemnified person, for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel (who shall not be the same as the opining counsel) at the
expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified
parties.  In no event shall any indemnifying person be liable in respect of any
amounts paid in settlement of any action unless the indemnifying person shall
have approved the terms of such settlement; provided that such consent shall not
be unreasonably withheld.  No indemnifying person shall, without the prior
written consent of the indemnified person, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.
 
(g)            If the indemnification provided for in this Section 6.3 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (d) or (e) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the liable
Purchaser on the other in connection with the statements or omissions or other
matters which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to, among
other things, in the case of an untrue statement, whether the untrue statement
relates to information supplied by the Company on the one hand or the liable
Purchaser on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement.  The
Company and the Purchasers agree that it would not be just and equitable if
contribution pursuant to this subsection (g) were determined by pro rata
allocation (even if the Purchasers were treated as one entity for such purpose)
or by any other method of allocation which does not take into account the
equitable considerations referred to above in this subsection (g).  The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (g) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim.  Notwithstanding the provisions of this subsection
(g), no Purchasers shall be required to contribute any amount in excess of the
amount by which the net amount received by that Purchaser from the sale of the
Registrable Securities to which such loss relates exceeds the amount of any
damages which that Purchaser has otherwise been required to pay to the Company
by reason of such untrue statement.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Purchasers’ obligations in this subsection to
contribute are several in proportion to their sales of Registrable Securities to
which such loss relates and not joint.
 
 
Page 23

--------------------------------------------------------------------------------

 
(h)            The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 6.3, and are fully informed regarding said
provisions.  They further acknowledge that the provisions of this Section 6.3
fairly allocate the risks in light of the ability of the parties to investigate
the Company and its business in order to assure that adequate disclosure is made
in the Registration Statement as required by the Securities Act and the Exchange
Act.
 
(i)            The obligations of the Company and of the Purchasers under this
Section 6.3 shall survive completion of any offering of Registrable Securities
in such Registration Statement for a period of two years from the completion of
such offering.  No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.
 
6.4      Termination of Conditions and Obligations.  The conditions precedent
imposed by Section 3 or this Section 6 upon the transferability of the
Registrable Securities shall cease and terminate as to any particular number of
the Registrable Securities when such Registrable Securities shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering such Registrable Securities or at such time as
an opinion of counsel satisfactory to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act.  The Company shall request an opinion of counsel promptly upon
receipt of a request therefor from Purchaser.
 
6.5      Information Available.  So long as the Registration Statement is
effective covering the resale of Registrable Securities owned by a Purchaser,
the Company will furnish (or, to the extent such information is available
electronically through the Company’s filings with the SEC, the Company will make
available via the SEC’s EDGAR system or any successor thereto) to each
Purchaser:
 
(a)            as soon as practicable after it is available, one copy of (i) its
Annual Report to Stockholders (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Stockholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);
 
(b)            upon the request of the Purchaser, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with the SEC
and all other information that is made available to stockholders; and
 
(c)            upon the reasonable request of the Purchaser, an adequate number
of copies of the Prospectuses to supply to any other party requiring such
Prospectuses; and the Company, upon the reasonable request of a Purchaser, will
meet with each Purchaser or a representative thereof at the Company’s
headquarters during the Company’s normal business hours to discuss all
information relevant for disclosure in the Registration Statement covering the
Registrable Securities and will otherwise reasonably cooperate with the
Purchasers conducting an investigation for the purpose of reducing or
eliminating the Purchasers’ exposure to liability under the Securities Act,
including the reasonable production of information at the Company’s
headquarters; provided, that the Company shall not be required to disclose any
confidential information to or meet at its headquarters with a Purchaser until
and unless that Purchaser shall have entered into a confidentiality agreement in
form and substance reasonably satisfactory to the Company with the Company with
respect thereto.
 
 
Page 24

--------------------------------------------------------------------------------

 
6.6      Public Statements; Limitation on Information.  The Company agrees to
disclose on a Current Report on Form 8-K the existence of the Offering and the
material terms, thereof, including pricing, within one business day after the
date hereof.  Such Current Report on Form 8-K shall include a form of this
Agreement (and all exhibits and schedules thereto) as an exhibit thereto.  The
Company will not issue any public statement, press release or any other public
disclosure listing a Purchaser as one of the purchasers of the Units, or
otherwise naming the Purchaser or its affiliates or investment advisers, without
that Purchaser’s prior written consent, except as may be required by applicable
law or rules of any exchange on which the Company’s securities are listed.  The
Company shall not provide, and shall cause each of its subsidiaries and the
respective officers, directors, employees and agents of the Company and each of
its subsidiaries not to provide, the Purchasers with any material nonpublic
information regarding the Company or any subsidiary from and after the date the
Company files, or is required by this Section to file, the Current Report on
Form 8-K with the SEC without the prior express written consent of the
Purchaser.
 
6.7      Limits on Additional Issuances.  Without limiting the provisions of
Section 5.5, the Company will not, for a period of 90 days following the Closing
Date offer for sale or sell any securities unless, in the opinion of the
Company’s counsel, such offer or sale does not jeopardize the availability of
exemptions from the registration and qualification requirements under applicable
securities laws with respect to the Offering.  Except as disclosed in the SEC
Documents, and except for the issuance of equity awards under the Company’s
equity compensation plans, the issuance of Common Stock upon exercise of
outstanding options and warrants, the issuance of Common Stock purchase
warrants, the issuance of Common Stock as part of acquisitions approved by the
board of directors of the Company, and the offering contemplated hereby, the
Company has not engaged in any offering of equity securities during the six
months prior to the date of this Agreement.  The foregoing provisions shall not
prevent the Company from filing a resale registration statement or registration
statements under the Securities Act.
 
6.8      Form D and State Securities Filings.  The Company will file with the
SEC a Notice of Sale of Securities on Form D with respect to the Units, as
required under Regulation D under the Securities Act, no later than 15 days
after the Closing Date.  The Company will promptly and timely file all documents
and pay all filing fees required by any states’ securities laws in connection
with the sale of Securities.
 
6.9       Assignment of Registration Rights.  The rights to cause the Company to
register Registrable Securities pursuant to this Section 6 may be assigned by a
Purchaser to a party that acquires, other than pursuant to the Registration
Statement or Rule 144, any of Registrable Securities.
 
6.10       Selling Stockholder Questionnaire.  Each Purchaser agrees to furnish
to the Company a completed questionnaire in the form attached to this Agreement
as Exhibit E (a “Selling Holder Questionnaire”).  The Company shall not be
required to include the Registrable Securities of a Purchaser in a Registration
Statement and shall not be required to pay any liquidated or other damages
hereunder to any such Purchaser who fails to furnish to the Company a fully
completed Selling Holder Questionnaire at least three business days prior to the
filing of the Registration Statement.
 
6.11        Short Sales and Confidentiality After the Date Hereof.  Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
neither it, nor any affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
Discussion Time and ending at such time the transactions contemplated by this
Agreement are first publicly announced.  Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company, such Purchaser will maintain the confidentiality of the existence and
terms of this transaction. Notwithstanding the foregoing, and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced, (ii) no Purchaser shall be
restricted or prohibited from effecting any transactions in any securities of
the Company in accordance with applicable securities laws from and after the
time that the transactions contemplated by this Agreement are first publicly
announced and (iii) no Purchaser shall have any duty of confidentiality to the
Company or its subsidiaries with respect to the transactions contemplated by
this Agreement after the issuance of the Current Report on Form 8-K as described
in Section 6.6.  Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenants set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the securities
covered by this Agreement.
 
 
Page 25

--------------------------------------------------------------------------------

 
7.           Miscellaneous.
 
7.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
choice of law provisions thereof, and the federal laws of the United States.
 
7.2           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.  The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchasers or
their affiliates holding Preferred Stock that constitute at least a majority of
the Preferred Stock then held by the Purchasers and their affiliates). Any
Purchaser may assign any or all of its rights under this Agreement to any person
to whom such Purchaser assigns or transfers any Preferred Stock, provided that
such transferee agrees in writing to be bound, with respect to the transferred
Preferred Stock, by the provisions hereof to the “Purchasers.”
 
7.3           Entire Agreement.  This Agreement and the exhibits hereto, and the
other documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein.  Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein and in the engagement letter between the Company and the Placement Agent
relating to the Offering.
 
7.4           Severability. In the event any provision of this Agreement shall
be invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
7.5           Amendment and Waiver.  Except as otherwise provided herein, any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and the Purchasers or
their affiliates holding Preferred Stock that constitute at least a majority of
the Preferred Stock then held by the Purchasers and their affiliates; provided
that such amendment or waiver prior to the Closing Date shall require the
consent of all Purchasers.  Any amendment or waiver effected in accordance with
this Section 7.5 shall be binding upon any holder of any Securities purchased
under this Agreement, each future holder of all such Securities, and the
Company.
 
 
Page 26

--------------------------------------------------------------------------------

 
7.6           Fees and Expenses.  Except as otherwise set forth herein, the
Company and the Purchasers shall bear their own expenses and legal fees incurred
on their behalf with respect to this Agreement and the transactions contemplated
hereby.  Each party hereby agrees to indemnify and to hold harmless of and from
any liability the other parties for any commission or compensation in the nature
of a finder’s fee to any broker or other person or firm (and the costs and
expenses of defending against such liability or asserted liability) for which
such indemnifying party or any of its employees or representatives are
responsible.
 
7.7           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or electronic mail,
or (B) if from outside the United States, by International Federal Express (or
comparable service) or facsimile or electronic mail, and shall be deemed given
(i) if delivered by first-class registered or certified mail domestic, upon the
business day received, (ii) if delivered by nationally recognized overnight
carrier, one business day after timely delivery to such carrier, (iii) if
delivered by International Federal Express (or comparable service), two business
days after so mailed, (iv) if delivered by facsimile or electronic mail, upon
electric confirmation of receipt and shall be addressed as follows, or to such
other address or addresses as may have been furnished in writing by a party to
another party pursuant to this paragraph: (x) if to the Company, to the address
of the Company’s principal office set forth in the first paragraph of this
Agreement, Attention: Chief Financial Officer, Facsimile: (281) 754-4185; or (y)
if to the Purchaser, at its address, facsimile number or email address on the
signature page to this Agreement.
 
7.8           Survival of Representations, Warranties and
Agreements.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Purchasers herein shall survive the
execution of this Agreement, the delivery to the Purchasers of the Units being
purchased and the payment therefor, and a party’s reliance on such
representations and warranties shall not be affected by any investigation made
by such party or any information developed thereby.
 
7.9           Counterparts.  This Agreement may be executed by facsimile
signature and in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument.
 
7.10           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
7.11           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement.  Nothing contained herein, and no action taken
by any Purchaser pursuant hereto, shall be deemed to constitute the Purchasers
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Purchasers are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Agreement.  Each Purchaser confirms that it has independently participated
in the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.  It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and a Purchaser, solely, and not between
the Company and the Purchasers collectively and not between and among the
Purchasers.
 
 
Page 27

--------------------------------------------------------------------------------

 
           7.12           Termination.  This Agreement may be terminated and the
sale and purchase of the Units abandoned at any time prior to the Closing by
either the Company or any Purchaser (with respect to itself only) upon written
notice to the other, if the Closing has not been consummated on or prior to 5:00
p.m., New York City time, on the fifteenth (15th) day following the date of this
Agreement; provided, however, that the right to terminate this Agreement under
this Section 7.12 shall not be available to any person whose failure to comply
with its obligations under this Agreement has been the cause of or resulted in
the failure of the Closing to occur on or before such time.  Nothing in this
Section 7.12 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement. In the event of a termination pursuant to this
Section, the Company shall promptly notify all non-terminating Purchasers. Upon
a termination in accordance with this Section, the Company and the terminating
Purchaser(s) shall not have any further obligation or liability (including
arising from such termination) to the other, and no Purchaser will have any
liability to any other Purchaser under this Agreement as a result therefrom.
 


[The Remainder of this Page is Blank]


 
 
 
 
 
 
 
 
 
 

 
 
Page 28

--------------------------------------------------------------------------------

 
In witness whereof, the foregoing Unit Purchase Agreement is hereby executed as
of the date first above written.


 

   
Vertex Energy, Inc.




By:                                                                           
Name:
Title:
                 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Unit Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
In witness whereof, the foregoing Unit Purchase Agreement is hereby executed as
of the date first above written.


 

   
__________________________________________
Name of Purchaser
 
By:                                                                                     
Name:
Title:






Investment Amount (# of Units):
Investment Amount ($ @ $3.10/Unit):
Tax Identification No.:
Jurisdiction of Organization:
State of Principal Place of Operations: 


Address for Notice:
___________________________________________
___________________________________________
___________________________________________
Attention:                                                                                     
Telephone:
Facsimile:                                                                                     
Email:


Delivery Instructions (if different from above):
___________________________________________
___________________________________________
___________________________________________
Attention:                                                                                     
Telephone:
Facsimile:                                                                                     
Email:

 


[Signature Page to Unit Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 










EXHIBIT A


SCHEDULE OF PURCHASERS
 
 


Purchaser
Shares of
Preferred
Stock
Warrant
Shares
Aggregate
Purchase
Price
State of
Organization
State of Principal
Place of Operations
                                               





 
 
 
 
 

 
 
Page A-1

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF WARRANT


NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
 
 
VERTEX ENERGY, INC.
 
WARRANT
 

Warrant No. ___   Original Issue Date:[____________ __, 20__]

 
                                                                                                      
Vertex Energy, Inc., a Nevada corporation (the “Company”), hereby certifies
that, for value received, [______________________] or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
[____________] shares of Common Stock (each such share, a “Warrant Share” and
all such shares, the “Warrant Shares”), at any time and from time to time
beginning [185 days after the Original Issue Date] and through and including
[5.5 years after the Original Issue Date] (the “Expiration Date”), and subject
to the following terms and conditions:
 
1.           Definitions. As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section 1.  Capitalized terms
that are used and not defined in this Warrant that are defined in the Purchase
Agreement (as defined below) shall have the respective definitions set forth in
the Purchase Agreement.
 
“Black Scholes Value” means the value of the unexercised portion of this Warrant
remaining on the date of the Holder’s request, which value is calculated using
the Black Scholes Option Pricing Model obtained from the “OV” function on
Bloomberg utilizing (i) an underlying price per share equal to the greater of
(1) the highest Closing Sale Price of the Common Stock during the period
beginning on the Trading Day immediately preceding the announcement of the
applicable Fundamental Transaction (or the consummation of the applicable
Fundamental Transaction, if earlier) and ending on the Trading Day of the
Holder’s request and (2) the sum of the price per share being offered in cash in
the applicable Fundamental Transaction (if any) plus the value of the non-cash
consideration being offered in the applicable Fundamental Transaction (if any),
(ii) a strike price equal to the Exercise Price in effect on the date of the
Holder’s request, (iii) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the greater of (1) the remaining term of
this Warrant as of the date of the Holder’s request and (2) the remaining term
of this Warrant as of the date of consummation of the applicable Fundamental
Transaction or as of the date of the Holder’s request pursuant to if such
request is prior to the date of the consummation of the applicable Fundamental
Transaction, (iv) a zero cost of borrow and (v) an expected volatility equal to
the greater of 100% and the 30 day volatility obtained from the “HVT” function
on Bloomberg (determined utilizing a 365 day annualization factor) as of the
Trading Day immediately following the earliest to occur of (A) the public
disclosure of the applicable Fundamental Transaction, (B) the consummation of
the applicable Fundamental Transaction and (C) the date on which Holder first
became aware of the applicable Fundamental Transaction.
 
 
Page B-1

--------------------------------------------------------------------------------

 
“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market, the closing bid price per share of the
Common Stock for such date (or the nearest preceding date) on the primary
Trading Market on which the Common Stock trades or (ii) if the Common Stock is
not then listed or quoted on a Trading Market, the fair market value of a share
of Common Stock as determined by an independent qualified appraiser selected in
good faith and paid for by the Company.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Exercise Price” means $2.92, subject to adjustment in accordance with Section
9.
 
“Fundamental Transaction” means any of the following: (a) a sale, lease,
exclusive license or other conveyance of all or substantially all of the assets
of the Company or (b) any transaction or series of related transactions
(including, without limitation, any reorganization, share exchange,
consolidation or merger of the Company with or into any other entity but
excluding any sale of capital stock by the Company for capital raising purposes)
(i) in which the holders of the Company’s outstanding capital stock immediately
before the first such transaction do not, immediately after any other such
transaction, retain stock or other equity interests representing at least 50% of
the voting power of the surviving entity of such transaction or (ii) in which at
least 50% of the Company’s outstanding capital stock (calculated on an
as-converted to Common Stock basis) is transferred.
 
“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant or its predecessor instrument.
 
“Purchase Agreement” means the Unit Purchase Agreement, dated June 19, 2015, to
which the Company and the original Holder are parties.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than any marketplace organized by the OTC Markets Group (or
similar successor organization)), or (ii) if the Common Stock is not listed on a
Trading Market, a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Markets Group (or similar
successor organization); provided, that in the event that the Common Stock is
not listed or quoted on a Trading Market, then Trading Day shall mean a day
other than a Saturday, a Sunday, or a day that banks in the State of New York
are generally authorized or required by applicable law to be closed.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or any marketplace organized by the OTC Markets Group (or similar
successor organization) on which the Common Stock is listed or quoted for
trading on the date in question.
 
2.           Registration of Warrant.  The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
 
Page B-2

--------------------------------------------------------------------------------

 
3.           Registration of Transfers.  The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified herein. Upon any such registration or
transfer, a new Warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant. If, at the time of the
surrender of this Warrant in connection with any transfer of this Warrant, the
transfer of this Warrant shall not be either (i) registered pursuant to an
effective registration statement under the Securities Act and under applicable
state securities or blue sky laws or (ii) eligible for resale without volume or
manner-of-sale restrictions or current public information requirements pursuant
to Rule 144 of the Securities Act, the Company may require, as a condition of
allowing such transfer, that the Holder or transferee of this Warrant, as the
case may be, comply with applicable requirements to confirm an exemption from
registration for such transfer or assignment and to provide the Company and/or
its legal counsel with reasonable and customary confirmations in order to
confirm compliance with Rule 144.
 
4.           Exercise and Duration of Warrants.
 
(a)            This Warrant shall be exercisable by the registered Holder in
whole at any time and in part from time to time beginning 185 days after the
Original Issue Date through and including the Expiration Date. At 5:30 p.m.,
Central time on the Expiration Date, the portion of this Warrant not exercised
prior thereto shall be and become void and of no value.
 
(b)            Notwithstanding anything to the contrary contained herein, the
number of Warrant Shares that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
affiliates (as defined under Rule 144, “Affiliates”) and any other persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 9.999% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such exercise).  For such
purposes, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder. 
This provision shall not restrict the number of shares of Common Stock which a
Holder may receive or beneficially own in order to determine the amount of
securities or other consideration that such Holder may receive in the event of a
Fundamental Transaction as contemplated in Section 9 of this Warrant.  This
restriction may not be waived.
 
5.           Delivery of Warrant Shares.
 
(a)            To effect exercises hereunder, the Holder shall not be required
to physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant are being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and subject to
the payment terms described below, the Company shall promptly (but in no event
later than three Trading Days after the Date of Exercise (as defined herein))
issue and deliver to the Holder, a certificate for the Warrant Shares issuable
upon such exercise, which, shall include restrictive legends unless the
applicable Warrant Shares are (i) registered pursuant to an effective
registration statement under the Securities Act and under applicable state
securities or blue sky laws or (ii) eligible for resale without volume or
manner-of-sale restrictions or current public information requirements pursuant
to Rule 144 of the Securities Act, provided that the Company may require, as a
condition to the issuance of Warrant Shares exempt from registration pursuant to
Rule 144, that the Holder of this Warrant, comply with applicable requirements
to confirm an exemption from registration and provide the Company and/or its
legal counsel with reasonable and customary confirmations in order to confirm
compliance with Rule 144.  Prior to delivery of the Warrant Shares (but in no
event later than two Trading Days after the Date of Exercise (as defined
herein)), the Holder shall have delivered to the Company, if such Holder is not
utilizing the cashless exercise provisions set forth in this Warrant, payment of
the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder.  The Company shall, upon request of the Holder
and subsequent to the date on which a registration statement covering the resale
of the Warrant Shares has been declared effective by the Securities and Exchange
Commission, use its reasonable best efforts to deliver Warrant Shares hereunder
electronically through the Depository Trust Corporation or another established
clearing corporation performing similar functions, if available, provided, that,
the Company may, but will not be required to change its transfer agent if its
current transfer agent cannot deliver Warrant Shares electronically through the
Depository Trust Corporation. A “Date of Exercise” means the date on which the
Holder shall have delivered to the Company the Exercise Notice (with the Warrant
Exercise Log attached to it), appropriately completed and duly signed.
 
 
Page B-3

--------------------------------------------------------------------------------

 
(b)           If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), then the Holder will have the right to rescind such
exercise.
 
(c)           If by the third Trading Day after a Date of Exercise the Company
fails to deliver the required number of Warrant Shares in the manner required
pursuant to Section 5(a), and if after such third Trading Day and prior to the
receipt of such Warrant Shares, the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall (1) pay in cash to the
Holder the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (A) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue by (B) the closing bid price of the Common Stock at the time
of the obligation giving rise to such purchase obligation and (2) at the option
of the Holder, either reinstate the portion of the Warrant and equivalent number
of Warrant Shares for which such exercise was not honored or deliver to the
Holder the number of shares of Common Stock that would have been issued had the
Company timely complied with its exercise and delivery obligations hereunder.
The Holder shall provide the Company written notice indicating the amounts
payable to the Holder in respect of the Buy-In.
 
(d)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.
 
6.           Charges, Taxes and Expenses.  Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.
 
 
Page B-4

--------------------------------------------------------------------------------

 
7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.
 
8.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
 
9.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be adjusted to equal the product obtained by multiplying the then-current
Exercise Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
(b)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall, either (1) issue to the
Holder a new warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder’s right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof,
or (2) purchase the Warrant from the Holder for a purchase price, payable in
cash within five Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), equal to the Black Scholes Value of the
remaining unexercised portion of this Warrant on the date of such request.  The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (b) and insuring that the Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.
 
 
Page B-5

--------------------------------------------------------------------------------

 
(c)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to this Section 9, the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.
 
(d)           Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
(e)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.
 
10.           Payment of Exercise Price. The Holder may pay the Exercise Price
in one of the following manners:
 
(a)           Cash Exercise.  The Holder may deliver immediately available
funds; or
 
(b)           Cashless Exercise.  If an Exercise Notice is delivered at a time
when a registration statement permitting the Holder to resell the Warrant Shares
is not then effective or the prospectus forming a part thereof is not then
available to the Holder for the resale of the Warrant Shares, then the Holder
may notify the Company in an Exercise Notice of its election to utilize cashless
exercise, in which event the Company shall issue to the Holder the number of
Warrant Shares determined as follows:
 
X = Y [(A-B)/A]  
 
where:  
 
X = the number of Warrant Shares to be issued to the Holder.  
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.  
 
A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.  
 
B = the Exercise Price.  
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
 
 
Page B-6

--------------------------------------------------------------------------------

 
11.           No Fractional Shares. No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall either
(a) pay cash equal to the product of such fraction multiplied by the Closing
Price of one Warrant Share on the date of exercise; or (b) issue the Holder one
(1) additional share of Common Stock in lieu of such fractional share.
 
12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including, without limitation, any Exercise Notice) shall
be in writing and shall be deemed given and effective if provided pursuant to
the Purchase Agreement. In case any time:  (1) the Company shall declare any
cash dividend on its capital stock; (2) the Company shall pay any dividend
payable in stock upon its capital stock or make any distribution to the holders
of its capital stock; (3) the Company shall offer for subscription pro rata to
the holders of its capital stock any additional shares of stock of any class or
other rights; (4) there shall be any capital reorganization, or reclassification
of the capital stock of the Company, or consolidation or merger of the Company
with, or sale of all or substantially all of its assets to, another corporation;
or (5) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of said cases, the Company
shall give prompt written notice to the Holder. Such notice shall also specify
the date as of which the holders of capital stock of record shall participate in
such dividend, distribution or subscription rights, or shall be entitled to
exchange their capital stock for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, or conversion or redemption, as the case may
be.  Such written notice shall be given at least 20 days prior to the action in
question and not less than 20 days prior to the record date or the date on which
the Company’s transfer books are closed in respect thereto.
 
13.           Registration Rights.  The Holder shall be entitled to the
registration rights set forth in Section 6 of the Purchase Agreement.
 
14.           Miscellaneous.
 
(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.
 
(b)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.
 
(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
(e)           Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares
 
 
Page B-7

--------------------------------------------------------------------------------

 


[Remainder of page intentionally left blank, signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page B-8

--------------------------------------------------------------------------------

 
 
 
In witness whereof, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
                                               
 

   
Vertex Energy, Inc.






By:                                                      
Name:                                                                
Its:       
                 

 


 
 
 
 
 
 
 
 
 
 
 

 
 
Page B-9

--------------------------------------------------------------------------------

 
EXERCISE NOTICE


The undersigned Holder hereby irrevocably elects to purchase
                     shares of Common Stock pursuant to the attached
Warrant.  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.
 
(1) The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.
 
(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):
 

 
_____     “Cash Exercise” under Section 10
 
_____     “Cashless Exercise” under Section 10
                 

 
(3) If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.
 
(4) Pursuant to this Exercise Notice, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.
 

Dated ______________ __, _____        
Name of Holder:


(Print)


____________________________________




By:_________________________________
Its:_________________________________
(Signature must conform in all respects toname of holder as specified on the
face ofthe Warrant)
               

 


 
 
Page B-10

--------------------------------------------------------------------------------

 


Warrant Shares Exercise Log


Date
Number of Warrant
Shares Available
to be Exercised
Number of Warrant
Shares Exercised
Number of Warrant
Shares Remaining
to be Exercised
       



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Page B-11

--------------------------------------------------------------------------------

 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             the right represented by the attached Warrant to
purchase                  shares of Common Stock to which such Warrant relates
and appoints                              attorney to transfer said right on the
books of the Company with full power of substitution in the premises.


Dated: __________ __, _______




  
 

   
________________________________________
(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)








Address of Transferee


__________________________________________
__________________________________________
__________________________________________
               

 
Attest:
__________________________________












 
Page B-12

--------------------------------------------------------------------------------

 
EXHIBIT C


CERTIFICATE OF DESIGNATION OF
AMENDED AND RESTATED SERIES B PREFERRED STOCK OF
VERTEX ENERGY, INC.




[attached]
 
 
 
 
 
 
 
 
 
 
 
 
 
Page C-1

--------------------------------------------------------------------------------

 


EXHIBIT D


FORM OF OPINION OF COMPANY COUNSEL


[Capitalized terms shall have the meanings ascribed thereto in the Unit Purchase
Agreement. Subject to customary qualifications and assumptions.]
 
1.           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada.
 
2.           The Company has all necessary corporate power and authority to (i)
execute and deliver, and to perform its obligations under the Agreement and (ii)
conduct its business as it is, to our knowledge, currently conducted and
described in the Company SEC Documents, and own, lease and license it properties
and assets.
 
3.           The Company is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except where the failure to be so qualified and in good standing would
not result in a Material Adverse Effect.
 
4.           The execution, delivery and performance by the Company of the
Agreement and the consummation of the transactions contemplated thereby have
been duly authorized by all necessary corporate action of the Company.
 
5.           The Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnity hereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.
 
6.           Except for filings, authorizations or approvals contemplated by the
Agreement, no authorizations or approvals of, and no filings with, any
governmental or administrative agency, regulatory authority, stock market or
trading facility are necessary or required by the Company for the execution and
delivery of the Agreement or the consummation of the transactions contemplated
thereby, provided that the Company will be required to file an Increase or
Decrease of 5% or More in the Number of Shares Outstanding form with the Nasdaq
Capital Market no later than 10 calendar days after the Closing.
 
7.           Neither the execution and delivery of the Agreement by the Company,
nor the consummation or performance by the Company of any of the transactions
contemplated by the Agreement (i) contravene, conflict with or result in a
violation of any provisions of the Company’s certificate of incorporation or
bylaws; (ii) constitute a violation of Applicable Law relevant to the Company;
(iii) violate any judgment, decree, order or award of any court, governmental
body or arbitrator specifically naming the Company which we have knowledge of;
or (iv) with or without notice and/or the passage of time, conflict with or
result in the breach or termination of any term or provision of, or constitute a
default under, or cause any acceleration under, or cause the creation of any
lien, charge or encumbrance upon the properties or assets of the Company
pursuant to, any agreement to which the Company is a party that is included as
an exhibit to the Company SEC Documents.
 
8.           To our knowledge, no person or entity is entitled to any
preemptive, right of first refusal, contractual or similar rights with respect
to the issuance of the Securities.
 
9.           The Securities have been duly authorized by all necessary corporate
action on the part of the Company and, when issued, sold and delivered against
payment therefor in accordance with the provisions of the Agreement or the
Warrants, will be duly and validly issued, fully paid and non-assessable.
 
 
Page D-1

--------------------------------------------------------------------------------

 
10.           Assuming the accuracy of the representations and warranties of
each of the Purchasers set forth in Section 3 of the Agreement, the offer,
issuance and sale of the Units at the Closing pursuant to the Agreement are
exempt from the registration requirements of the Securities Act and the
securities or “blue sky” laws of the states in which the Investors reside.
 
11.           We have no knowledge of any actions, suits, arbitrations, claims,
proceedings or investigations pending or threatened against the Company or any
of its subsidiaries or any of their respective operations, businesses,
properties or assets by or before any court, arbitrator or government or
regulatory commission, board, body, authority or agency that challenges the
validity of any actions taken or to be taken by the Company pursuant to the
Purchase Agreement or the transaction contemplated thereby.
 
12.           To our knowledge, except as set forth in the Purchase Agreement,
no holders of the Company’s securities have rights to the registration of shares
of Common Stock or other securities of the Company because of the filing of the
Registration Statement or the Offering, except as set forth in the SEC
Documents.
 
13.           The form of certificate for the Preferred Stock and Underlying
Shares conforms to the requirements of the Nevada Revised Statutes, to the
extent required thereby.
 
14.           The Company is not, and immediately after giving effect to the
sale of the Securities, will not be required to be, registered as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
As used herein, “Applicable Law” means those laws, rules, regulations, orders,
judgments, injunctions, decrees or other restrictions of any court or
governmental authority of the Covered Law (defined below) that are normally
applicable to transactions of the type contemplated by the Agreement (other than
any laws, rules, regulations or administrative decisions of any county, town,
municipality or special political subdivision (regardless of where and how it
has been created or enabled)), subject in all cases to the Qualifications
provided herein, without our having made any special investigation as to the
applicability of any specific law, rule or regulation, and that are not the
subject of a specific opinion herein referring expressly to a particular law or
laws; provided, however, that such references (including, without limitation,
those appearing in paragraph 7 above) do not include any antifraud,
environmental, labor, tax, insurance or antitrust, laws, rules or regulations.
No opinions are offered or implied as to any matter, and no inference may be
drawn, beyond the strict scope of the specific issues expressly addressed by the
opinions herein.


The opinions in this letter are solely limited to matters involving, and we
express no opinion as to the laws of any jurisdiction other than, (i) applicable
laws of the State of Texas, (ii) Section 78 of the Nevada Revised Statutes –
‘Private Corporations’, (iii) the Texas Business Organizations Code, (iv) the
Securities Act, (v) [Insert applicable state “blue sky” statutes]; and (vi)
certain other specified laws of the United States of America to the extent
referred to specifically herein, subject in all cases to the assumptions
described in this opinion herein, and the limitations of our opinion set forth
above (collectively the “Covered Law”). In connection therewith, we note that
the Purchase Agreement and the Warrant Agreements provide that they are governed
by the laws of the state of New York and we have assumed, for purposes of the
opinions expressed with respect to the Purchase Agreement and Warrant Agreements
and transactions contemplated therein (including any required consent, approval,
authorization or filing), that the laws of the state of New York are identical
to the laws of the state of Texas, notwithstanding the express terms of the
Purchase Agreement and the Warrant Agreements. We express no opinion as to any
other laws, rules or regulations.


 
Page D-2

--------------------------------------------------------------------------------

 
EXHIBIT E


SELLING STOCKHOLDER QUESTIONNAIRE


Vertex Energy, Inc.


Questionnaire for Selling Stockholder


This questionnaire is necessary to obtain information to be used by Vertex
Energy, Inc. (the “Company”) to complete a Registration Statement (the
“Registration Statement”) covering the resale of certain shares of Company
Common Stock currently outstanding and/or of certain shares of Company Common
Stock to be issued upon the conversion of preferred stock into Company Common
Stock or the exercise of currently outstanding warrants to purchase Company
Common Stock.  Please complete and return this questionnaire to The Loev Law
Firm, PC, the Company’s legal counsel, to the attention of David M. Loev, either
by mail to 6300 West Loop South, Suite 280, Bellaire, Texas 77401, Attn: David
M. Loev, by email to dloev@loevlaw.com, or by fax to (713) 920-9372.  Please
return the questionnaire by [Day], [Month Day], 2015 or sooner, if
possible.  Call David M. Loev at (713) 524-4110 with questions.


FAILURE TO RETURN THE QUESTIONNAIRE MAY RESULT IN THE EXCLUSION OF YOUR NAME AND
SHARES FROM THE REGISTRATION STATEMENT.


Please answer all questions.  If the answer to any question is “None” or “Not
Applicable,” please so state.


If there is any question about which you have any doubt, please set forth the
relevant facts in your answer.


1.
Please correct your name and/or address if not correct below



Name: _______________________________________________________________                     




Address:______________________________________________________________
 
_____________________________________________________________________          
 
            
 
Page E-1

--------------------------------------------------------------------------------

 

 
2.
Please state the total number of currently outstanding shares of Company Common
Stock and Preferred Stock that you beneficially own* (including securities
acquired (or to be acquired) in the current offering), the form of ownership and
the date that you acquired such stock (for example only and without limitation,
the name of any entity which holds Company Common Stock which you hold voting
and/or dispositive control over (as well as your position with such entity (if
any) and/or your ownership of such entity if such ownership provides you control
over such entity) and a description of any shares held by your spouse or by your
children who are minors and who live in the same household as you) and the form
of ownership and the date that you acquired such stock.  Include shares
registered in your name individually or jointly with others and shares held in
the name of a bank, broker, nominee, depository or in “street name” for your
account. (DO NOT list options and warrants.  See Question #3).



















3.
Please list any outstanding options and warrants to purchase Company Common
Stock and Preferred Stock that you beneficially own*, including (i) the number
of shares of Company Common Stock to be issued upon the exercise of such option
or warrant, (ii) the date such option or warrant is exercisable, (iii) the
expiration date and (iv) the exercise price per share of EACH such option and
warrant.  Please list separately all warrants acquired in the current offering.



Number of Shares Covered by Option or Warrant
 
 
Date Exercisable
 
 
Exercise Price
 
 
Expiration Date
                                               





4.
Please list the number of shares of Common Stock issuable upon conversion of the
Preferred Stock listed under Question #2 above that you wish to include in the
Registration Statement.









 
Page E-2

--------------------------------------------------------------------------------

 






5.
Please list the number of shares of Common Stock underlying warrants listed
under Question #3 above that, upon exercise of such warrants, you wish to
include in the Registration Statement.















6.
If you are a limited liability company or limited partnership, please name the
managing member or general partner and each person controlling such managing
member or general partner.















7.
If you are an entity, please identify the natural person(s) who exercises sole
or shared voting power* and/or sole or shared investment power* with regard to
the shares listed under Question #2 and Question #3 and the Securities acquired
in the Offering.















8.
Please advise whether you are a registered broker-dealer or an affiliate*
thereof.  If you are an affiliate of a registered broker-dealer, please explain
the nature of the affiliation and disclose whether you acquired the shares in
the ordinary course of business and whether at the time of the acquisition you
had any plans or proposals, directly or with any other person, to distribute the
shares listed under Question #2 and Question #3.





















9.
List below the nature of any position, office or other material relationship
that you have, or have had within the past three years, with the Company or any
of its predecessors or affiliates*.

 
 
 
Page E-3

--------------------------------------------------------------------------------

 
 
10.
If you expressly wish to disclaim any beneficial ownership* of any shares listed
under Question #2 for any reason in the Registration Statement, indicate below
the shares and circumstances for disclaiming such beneficial ownership*.















11.
With respect to the shares that you wish to include in the Registration
Statement, please list any party that has or may have secured a lien, security
interest or any other claim relating to such shares, and please give a full
description of such claims.















12.
Please review Appendix B “Plan of Distribution.”  Please identify and describe
any method of distribution, other than described in Appendix B, that you plan on
using to sell your shares of the Company’s Common Stock.  By signing below you
agree to distribute your shares of the Company’s Common Stock as described in
Appendix B and this Item 12 and to notify the Company of any plan to distribute
the Company’s Common Stock that is not described in Appendix B or herein under
Item 12.











The undersigned, a Selling Stockholder of the Company, hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement.  The undersigned will notify The Loev Law Firm,
PC, at the address specified above, in writing immediately of any changes in the
foregoing answers that should be made as a result of any developments occurring
prior to the time that all the shares of Common Stock of the Company are sold
pursuant to the Registration Statement referred to above.  Otherwise, the
Company is to understand that the above information continues to be, to the best
of the undersigned’s knowledge, information and belief, complete and correct.




Dated:  ___________ __, 2015


 

   
_________________________________
 
 
By:                                                                
Name:
Its:                                                                
                 

 


 
Page E-4

--------------------------------------------------------------------------------

 








APPENDIX A
To Exhibit E
CERTAIN TERMS USED IN QUESTIONNAIRE


 
AFFILIATE
 
An “affiliate” of a company is a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such company.
 


BENEFICIAL OWNERSHIP
 
A person “beneficially owns” a security if such person, directly or indirectly,
has or shares voting power or investment power of such security, whether through
a contract, arrangement, understanding, relationship or otherwise.  A person is
also the beneficial owner of a security if he has the right to acquire
beneficial ownership at any time within 60 days through the exercise of any
option, warrant or right, or the power to revoke a trust, discretionary account
or similar arrangement.
 


INVESTMENT POWER
 
“Investment power” includes the power to dispose, or to direct the disposition
of, a security.
 


VOTING POWER
 
“Voting power” includes the power to vote, or to direct the voting of, a
security.
 


 
Page E-5

--------------------------------------------------------------------------------

 
 
APPENDIX B
To Exhibit E
PLAN OF DISTRIBUTION
 
We are registering for resale by the selling stockholders and certain
transferees a total of _________ shares of common stock, of which ____________
shares are issued and outstanding and up to ____________ shares are issuable
upon exercise of warrants.  We will not receive any of the proceeds from the
sale by the selling stockholders of the shares of common stock.  We will bear
all fees and expenses incident to our obligation to register the shares of
common stock.  If the shares of common stock are sold through broker-dealers or
agents, the selling stockholder will be responsible for any compensation to such
broker-dealers or agents.
 
The selling stockholders may pledge or grant a security interest in some or all
of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus.
 
The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
The selling stockholders will sell their shares of common stock subject to the
following:
 
 
·
all or a portion of the shares of common stock beneficially owned by the selling
stockholders or their perspective pledgees, donees, transferees or successors in
interest, may be sold on the OTC Market, any national securities exchange or
quotation service on which the shares of our common stock may be listed or
quoted at the time of sale, in the over-the counter market, in privately
negotiated transactions, through the writing of options, whether such options
are listed on an options exchange or otherwise, short sales or in a combination
of such transactions;

 
 
·
each sale may be made at market price prevailing at the time of such sale, at
negotiated prices, at fixed prices or at carrying prices determined at the time
of sale;

 
 
·
some or all of the shares of common stock may be sold through one or more
broker-dealers or agents and may involve crosses, block transactions or hedging
transactions.  The selling stockholders may enter into hedging transactions with
broker-dealers or agents, which may in turn engage in short sales of the common
stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of common stock short and deliver shares of
common stock to close out short positions or loan or pledge shares of common
stock to broker-dealers or agents that in turn may sell such shares; and

 
 
·
in connection with such sales through one or more broker-dealers or agents, such
broker-dealers or agents may receive compensation in the form of discounts,
concessions or commissions from the selling stockholders and may receive
commissions from the purchasers of the shares of common stock for whom they act
as broker-dealer or agent or to whom they sell as principal (which discounts,
concessions or commissions as to particular broker-dealers or agents may be in
excess of those customary in the types of transaction involved).  Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
common stock from or through such broker-dealer or agent.  We have been advised
that, as of the date hereof, none of the selling stockholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
common stock.

 
The selling stockholder and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
stockholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. In addition, any shares of common stock
covered by this prospectus which qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus.  A selling
stockholder may also transfer, devise or gift the shares of common stock by
other means not covered in this prospectus in which case the transferee, devisee
or giftee will be the selling stockholder under this prospectus.
 
 
Page E-6

--------------------------------------------------------------------------------

 
If required at the time a particular offering of the shares of common stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the shelf registration statements of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of common stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.  There can
be no assurance that any selling stockholder will sell any or all of the shares
of common stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of common stock by the selling stockholders and any other participating
person.  Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of common stock to engage in market-making activities
with respect to the shares of common stock. All of the foregoing may affect the
marketability of the shares of common stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
common stock.
 
We will bear all expenses of the registration of the shares of common stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws. The
selling stockholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling stockholders, if any. We
will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement or the selling stockholder will be entitled to contribution. We will
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act that may arise from any written information
furnished to us by the selling stockholders for use in this prospectus, in
accordance with the related securities purchase agreement or will be entitled to
contribution. Once sold under this registration statement, of which this
prospectus forms a part, the shares of common stock will be freely tradable in
the hands of persons other than our affiliates.
 
 
Page E-7

--------------------------------------------------------------------------------

 
EXHIBIT F
Form of Lock-Up Agreement
June ___, 2015


Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402


Dear Sirs or Madams:
 
As an inducement to Craig-Hallum Capital Group LLC (the “Agent”) to act as
placement agent in connection with a private placement (the “Offering”) of
preferred stock (the “Preferred Stock”) and warrants to purchase common stock of
Vertex Energy, Inc., a Nevada corporation, and any successor (by merger or
otherwise) thereto (the “Company”), the undersigned hereby agrees that without,
in each case, the prior written consent of the Agent during the period specified
in the second succeeding paragraph (the “Lock-Up Period”), the undersigned will
not (1) offer, pledge, announce the intention to sell, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, make any short sale or
otherwise transfer or dispose of, directly or indirectly, any shares of the
Preferred Stock or common stock of the Company (the “Common Stock”) or any
securities convertible into, exercisable or exchangeable for or that represent
the right to receive the Preferred Stock or Common Stock (including, without
limitation, the Preferred Stock or Common Stock which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant) whether now owned or
hereafter acquired (the “Undersigned’s Securities”) or (2) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Undersigned’s Securities, whether any such
transaction described in clause (1) or clause (2) above is to be settled by
delivery of the Preferred Stock or Common Stock or such other securities, in
cash or otherwise.  The foregoing restriction is expressly agreed to preclude
the undersigned from engaging in any hedging or other transaction which is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of the Undersigned’s Securities even if such securities would be
disposed of by someone other than the undersigned.  Such prohibited hedging or
other transactions would include, without limitation, any short sale or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any of the Undersigned’s Securities or with respect
to any security that includes, relates to or derives any significant part of its
value from such Securities.
 
In addition, the undersigned agrees that, without the prior written consent of
the Agent, it will not, during the Lock-Up Period, make any demand for or
exercise any right with respect to, the registration of any of the Preferred
Stock or Common Stock or any security convertible into or exercisable or
exchangeable for the Preferred Stock or Common Stock.
 
The initial Lock-Up Period will commence on the date of this Agreement and
continue to and include the date that is 60 days after the date on which the
resale registration statement registering the securities sold in the Offering
becomes effective.
 
Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities (i) as a bona fide gift or gifts and (ii) to any trust for the direct
or indirect benefit of the undersigned or the immediate family of the
undersigned; provided, in each case, that (x) such transfer shall not involve a
disposition for value, (y) the transferee agrees in writing with the Agent to be
bound by the terms of this Lock-Up Agreement and (z) no filing by any party
under Section 16(a) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), shall be required or shall be made voluntarily in connection
with such transfer.  For purposes of this Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, nor more remote than first
cousin.
 
In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to the Company’s equity incentive plans; provided
that it shall apply to any of the Undersigned’s Securities issued upon such
exercise or (ii) the establishment of any contract, instruction or plan (a
“Plan”) that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under
the Exchange Act; provided that no sales of the Undersigned’s Securities shall
be made pursuant to such a Plan prior to the expiration of the Lock-Up Period,
and such a Plan may only be established if no public announcement of the
establishment or existence thereof and no filing with the Securities and
Exchange Commission or other regulatory authority in respect thereof or
transactions thereunder or contemplated thereby, by the undersigned, the Company
or any other person, shall be required, and no such announcement or filing is
made voluntarily, by the undersigned, the Company or any other person, prior to
the expiration of the Lock-Up Period.
 
 
F-1

--------------------------------------------------------------------------------

 
In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of the
Preferred Stock or Common Stock if such transfer would constitute a violation or
breach of this Agreement.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement. All authority herein conferred
or agreed to be conferred and any obligations of the undersigned shall be
binding upon the successors, assigns, heirs or personal representatives of the
undersigned.
 
The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies the Agent that it
does not intend to proceed with the Offering, (ii) the purchase agreement for
the Offering does not become effective, or if the purchase agreement for the
Offering (other than the provisions thereof which survive termination) shall
terminate or be terminated prior to payment for and delivery of the Preferred
Stock to be sold thereunder, or (iii) the Offering is not completed by July 15,
2015.
 
The undersigned understands that the Agent is proceeding with the Offering in
reliance upon this Agreement.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
 
 
Very truly yours,
 
_______________________________________
Printed Name of Holder
By: _________________________________________
Signature
_________________________________________
Printed Name of Person Signing
(and indicate capacity of person signing if
signing as custodian, trustee or on behalf of
an entity)





 
F-2

--------------------------------------------------------------------------------

 